FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 1 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                  2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 2 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020

                                                                                        THE        CITY            OF    NEW YORK

                                                                 OFFICE                    OF               LABOR                    RELATIONS
    .                                                          40     Rector            Street,              New        York,             NY      10006-1705
                                                                                                http://nyc.gov/olr



        JAMES     F. HANLEY
        Commissioner
        MARGARET            M. CONNOR
        First Deputy     Commissioner




             TO:                           HEADS               OF CONCERNED                         CITY           DEPARTMENTS                        AND       AGENCIES


             FROM:                         JAMES               F. HANLEY,               COMMISSIONER


             SUBJECT:                      EXECUTED                    CONTRACT:                    SERGEAN                     S



             TERM:                         JUNE             1, 2005       TO    AUGUST                 29,    2011




                                                                                                                                                                                        .

                            Attached              for   your      information            and      guidance           is a copy            of the     executed       contract       entered

             into   by      the     Commissioner                    of Labor      Relations             on     behalf      of       the   City      of New      York      and     the

             Sergeants             Benevolent               Association          on     behalf         of    the    incumbents              of positions         listed    in Article        I of

             said      contract.



                            The        contract         incorporates            terms      of     an    agreement           reached              through     collective         bargaining
             negotiations               and       related      procedures.



             DATED:
                                         g        15        26W



                                                            REATIONS
                       OFFicE          OF LABOR

                                  REGISTRATION

                                                                      CONTRACT
        OFFICIAL




                                                                                  DATE:




                            --------
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 3 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                      Sergeants'
                                                                                                   Benevolent                    Association

                                                            June                             -                                           1 Agreement
                                                                         1, 2005                  August              29,      201



                                                                                  TABLE                 OF CONTENTS

           ARTICLE       I - UNION                  RECOGNITION                              AND            UNIT            DESIGNATION                                     .........................................           1

           ARTICLE       H - UNION                   SECU1UTY                     DUES               CHECKOFF                          ..............................................................                           1

           ARTICLE       HI    - HOURS                 AND           OVERTIME...................................................................................                                                                2

           ARTICLE       IV    - RECALL                   AFTER               TOUR                ......................................................................................                                        4

           ARTICLE       V     - COMPUTATION                                 OF BENEFITS..........................................................................                                                              5

           ARTICLE       VI    - SALARIES                      ............................................................................................................                                                     5

           ARTICLE       VH        - UNIFORM                    ALLOWANCE..................................................................................                                                                     8

           ARTICLE       VIH       - LONGEVITY                           ADJUSTMENTS                                    ........................................................................                                8

           ARTICLE       IX    -   PAYMENT                      FOR          HOLIDAY                       WORK...................................................................                                              9

           ARTICLE       X     - LEAVES                 .................................................................................................................                                                       9

           ARTICLE       XI    - VACATIONS                           ......................................................................................................                                                    10

           ARTICLE       XH        - HEALTH                  AND           HOSPITALIZATION                                          BENEFITS...........................................                                        1 1

           ARTICLE       XIH       - HEALTH                   AND            WELFARE                         FUND..................................................................                                            13

           ARTICLE       XIV        - ANNUITY                     FUND.............................................................................................                                                            I 4

           ARTICLE       XV        - GENERAL                     .........................................................................................................                                                     14

           ARTICLE       XVI        - UNION                ACTIVITY                      ..........................................................................................                                            19

           ARTICLE       XVH         -   NO DISCRIMINATION                                             .................................................................................                                       19

           ARTICLE       XVIH            - NIGHT              SHIFT             DIFFERENTIAL...................................................................                                                                19

           ARTICLE       XIX        - OVERTIME                        TRAVEL                      GUARANTEE............................................................                                                        20

           ARTICLE       XX        - GRIEVANCE                          AND             ARBITRATION                                PROCEDURE                                  ......................................           21

           ARTICLE       XXI        - LINE-OF-DUTY                                DEATH                  BENEFIT...............................................................                                                25

           ARTICLE       XXH         - DEATH                  BENEFIT-UNUSED                                         LEAVE                AND             COMPENSATORY                                             TIME.....   25

           ARTICLE       XXHI            - OPTIONAL                      WORK                    DURING                 VACATIONS                             ..............................................                   26

           ARTICLE       XXIV            -    NO      STRIKES.................................................................................................                                                                 26

           ARTICLE       XXV             - BULLETIN                    BOARDS                      ....................................................................................                                        26

            ARTICLE      XXVI            -    LABOR             MANAGEMENT                                      COMMITTEE....................................................                                                  26

            ARTICLE       XXVH                - RADIO            MOTOR                   PATROL..........................................................................                                                      27

            ARTICLE       XXVHI               -   NO WAIVER                        ..............................................................................................                                              30

            ARTICLE       XXIX            - SAVINGS                    CLAUSE......................................................................................                                                            30

            ARTICLE       XXX            - FINANCIAL                       EMERGENCY                                ACT.................................................................                                       30

            ARTICLE       XXXI            -   TERM            ............................................................................................................                                                     30




            Sergeants   Ber.evñ|ént               Associatian                                                                                     T--w             onnC                A ---MG                  Onn
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 4 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                                        Sergeants'
                                                                                                                      Benevolent                     Association

                                                                              June                           -                                                 Agreement
                                                                                         1, 20                        August           29,        2011



                           AGREEMENT                               made          this                            of             A          )    2010                 and     between               the                    of        New     York
                                                                                              /Éday                                                           by                                              City
                                                                                                                                                                                                                                    Sergeants'
          (hereinafter               called           "the          City"),           acting          by      the          Commissioner                        of Labor           Relations,                  and        the
                                                                                                                                                                                      Union"
          Benevolent                 Association                     ofthe            City         ofNew              York          (hereinafter                   called     "the                             or the          "SBA"),             for

          the    period            from         June          1, 2005            to August                   29,       2011.



                                                                                                          WI          T N E S S E T H:


          WHEREAS,                    the       Sergeants                 employed                   by      the       City       have            duly        designated             the      Union             as their             exclusive

          bargaining                representative                        for      the         purpose                of     collective                  bargaining               with       the         City        with           respect          to

          wages,           hours          and        conditions                  of     employment;                         and



           WHEREAS,                  the    Union                  and    the         City         desire         to cooperate                       in establishing                conditions                  which           will        tend     to
          secure           standards             and          conditions                      of    employment                        consistent                with        the      dignity             of     Sergeants,                  and      to

          provide            methods             for        fair        and      peaceful              adjustment                     of       disputes            that     may      arise         between               the        Union          and
          the    City;        and



          WHEREAS,                    as a result                  of    collective                 bargaining                  the        parties            have        reached          an Agreement                         which             they
          desire        to    reduce            to     writing;




          NOW            THEREFORE,                            it is mutually                       agreed             as follows:



                                          ARTICLE                        I - UNION                    RECOGNITION                                    AND           UNIT       DESIGNATION


          Section            1.

          The       City      recognizes                    the     Union             as the          sole        and        exclusive                 collective            bargaining                 representative                      for     the
          unit      consisting              of       the      employees                       of    the     New            York            City       Police          Department                   in    the     title         of    Sergeant.



           Section           2.
                                                                                                                                                                                                                      "employee"
           Except      as           otherwise             provided                     herein,    for                  purposes                 of     this        Agreement,                the        tenns                                        or
           "employees"                                "Sergeant"                          "Sergeants"
                                          and                                         or                                       shall           be      interchangeable                     and          shall        relate            solely        to
           employees                in the           unit         described               in       Section             1 of       this         Article.



                                                             ARTICLE                     II        - UNION                 SECURITY                       DUES              CHECKOFF


           Section           1.

           All     employees                covered                 by    this        agreement                    shall       be free               to become              and     remain              members                ofthe         Union
           in    good        standing.




           Sergeants              Ber.;--s1;ñt              Association                                                       - 1 -                                June           2005-        August
                                                                                                                                                                             1,                                  29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 5 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




           Section        2.

           The      Union          shall            have         the         exclusive                 right           to the             check-off               and         transmittal                     of    dues         in behalf               of      each

           employee              in     the         unit         in      accord                with         the         Mayor's                   Executive             Order                 No.         98,        dated             May          15,  1969,
                                                                                                                                                                    Dues"                                                                            Mayor'
           entitled         "Regulations                         Regulating                       the        Checkoff                      of      Union                                and         in    accord             with         the                             s
           Executive             Order              No.         107,         dated  December                             29,        1986,             entitled          "Regulations                       Governing                    Procedures                 for
                                                                                        Dues"
           Orderly          Payroll             Checkoff                     of Union                                    and        any          executive               orders              which            amend              or supersede                    said
           Executive              Orders.



           Section          3.

           An       employee               may                 consent               in        writing              to        the         authorization                       of     the           deduction                 of        dues          from          the

           exnployee's                wages               and          to     the         designation                        of    the          Union           as the          recipient                 thereof.                Such          consent,                if

           given,      shall          be in          a proper                 form,             acceptable                     to the            City,      which             bears           the        signature                of the        employee.



           Section        4.

           The      parties           agree         to an agency                          shop         to the           extent             permitted               by applicable                         law,        the    provisions                     of such
           to    be    negotiated                     and             contained                   in     a       supplemental                             agreement                  which                will        become                  part          of    this
           Agreement                  when           and         if     agreed             to.



                                                                                  ARTICLE                     III       â€”HOURS                      AND          OVERTIME


           Section          l.
           a.            AII          ordered              and/or                 authorized                  overtime                     in     excess           of     the       hours           required                of     an     employee                      by
                         reason                of        the      employee's                           regular                 duty             chart,          whether              of       an         emergency                     nature            or       of         a

                         non-emergency                                 nature,             shall            be      compensated                           for     either           by        cash         payment                 or    compensatory
                         time           off,        at the             rate         of     time          and           one-half,                  at the          sole        option               of     the       employee.                       Such         cash

                         payments                    or        compensatory                            time            off        shall          be      computed                  on        the     basis           of    fifteen            (15)         minute

                         segments.



           b.            In      order          to preserve                        the intent               and         spirit         of this            section             on overtime                     compensation,                         there        shall
                         be       no       rescheduling                              of        days          off         and/or                 tours       of      duty            except               as        provided              below.                  This

                         restriction                     shall          apply             both         to     the        retrospective                          crediting               of    time            off     against            hours             already
                         worked                 and        to the            anticipatory                     reassignment                            of personnel                   to different                   days         off     and/or          tours          of

                         duty          except              as provided                         below.               Notwithstanding                               anything     to the                     contrary               contained                  herein,
                                                                                                                                                                         employees'
                         the          Department                        shall            not     have            the     right            to     reschedule                                                   tours        of duty,             except             that
                                                                                                                                                                              employees'
                         the          Department                            shall         have           the           right          to        reschedule                                                    tours         of         duty         on        fifteen

                         occasions                    (effective                    July        9, 2008,                twenty              occasions)                  without              payment                 of pre-tour               or post-tour

                         overtime                   provided                      that     the     Department                          gives             at least        24 hours       notice   to the employees                                             whose
                                                                                                                                                                                               employees'
                         tours           are        to     be rescheduled.                             The          Department                           may      also        reschedule                     tours                                       of      duty,
                          without               payment                      of     pre-tour                or post-tour                        overtime,               for        New         Year's               Eve,         St.     Patrick's               Day,

                          Thanksgiving                            Day,              Puerto             Rican             Day,            West            Indies          Day         and           Christopher                    Street            Liberation

                          Day,          provided                      that        the      Department                          gives            notice          before             12:00           a.m.        of the        day(s)            in     question.

                            The        three             (3)     hour             rescheduling                       limitation                    for     the      above            named                dates           is also        eliminated.




            Sergeants                                          Association                                                          -2-                                       June                         â€”August
                                 Benevolent                                                                                                                                               1, 2005                                 29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 6 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




            Section        2.



            Notwithstanding                            anything                   to the               contrary             in this         Agreement,                  employees                          assigned                to        the        Detective
                                                                                                                                                                    Squad"
            Bureau      and/or                 "Designated                              as        Supervisor                   of     Detective                               and/or                        "Designated                            on         Special
            Assignment"
                                          shall           receive                 overtime                     compensation                       in the           following                manner:



            (a)           Effective                  January                  1, 1986,                   all     ordered             and/or            authorized                  overtime                  in     excess               of        40     hours             in

                          any       week                or     in      excess                of        the       hours         required                of     an     employee                   by        reason             of        the        employee's

                          regular              duty            chart            if     a week's                       measurement                      is not            appropriate,                     whether              of        an         emergency
                          nature             or      of       a non-emergency                                     nature,           shall         be        compensated                       for        either         by        cash            payment                   or

                          compensatory                              time             off,        at the         rate        of time             and      one-half,               at the         sole         option               of     the        employee.

                          Such          cash            payments                      or compensatory                               time         off     shall           be computed                       on the        basis               of     completed

                          fifteen             (15)           minute               segments.



            (b)           In      order        to preserve                        the intent                   and       spirit       of this           section            on overtime                     compensation,                             there          shall

                          be       no      rescheduling                               of     days              off,     except             that        for         the     purpose                  of     night        watch                  coverage                    an

                          employee's                         swing           period                shall          not       be diminished                      by        more       than        8 hours.                This           restriction                   shall

                          apply           both            to the            retrospective                         crediting               of time            off     against             hours            already            worked                     and      to       the

                          anticipatory                        reassignment                              of personnel                  to       different             days         off.        Prior          to the           completion                        of        the

                          steps         in        the        grievance                      procedure                   under         Article               XX           of this         Agreement,                     the         President                   of        the

                          S.B.A.              may             informally                         discuss              a question                 in    regard             to the         application                    of        this         Section                   2(c)
                          with          the        Police                 Commissioner                                and     the         Chairman                  of     the     Personnel                      Grievance                       Board             in     an

                          effort          to resolve                      the         matter.



            (c)           An       employee                     who           is specially                   assigned                 to duty            involving                 travel           outside             New             York         City    shall
                                                                                                         hours'                                                                                                                                    employee'
                          receive              credit               for      eight               (8)               work                   for         each         day     of that            assignment                      at the                                              s
                          straight                time          rate         of       pay.             On       days        which              are     not       the       employee's                      regularly                scheduled                       days,
                           such         credit               shall         be at the                   rate      of time            and         one-half.                When            such            employee                  performs                    duty          in

                          excess              of          8 hours                    and          such           duty         can         be      verified                to     the      satisfaction                   of            the         employee's

                           Commanding                               Officer,                the         Commanding                        Officer            shall        recommend                       to the        Chief            of Department

                           that      the          employee                    be credited                        with         appropriate                    overtime              compensation.



            Section         3.

            Overtime              shall           be      computed                          on     a monthly                  basis         and         shall        be paid             no     later         than           six        (6)        weeks              after

            submission               of       the         monthly                    report.



            Section         4.
                                                                                                                                                                                                                                                        sergeants'
            The       parties       shall           meet             in a labor-management                                          committee                   to determine                        if the        use    of one                of

            regular        days         off       to qualify                    at the range                      can       be accomplished                              on non-compensable                                  time             under           the        Fair

            Labor        Standards                  Act.             In the            event             the     parties            cannot             agree        or find            a way             to accomplish                        the       above,             the

            parties        agree          that          the         use       of       a regular                  day       off      to     qualify             at the         range          shall          be paid               at the            New            York

            State       minimum                    wage              at straight                   time.



            If the      parties           do agree                   that       the         range             day       can       be done              on non-compensable                                   time,        then            the        Union             shall

            receive         a credit               of        0.05%              to be applied                          to the        salary            schedule                in a mutually                       agreeable                      manner.




             Sergeants           Benevolent                    Association                                                           - 3 -                                 June          1, 2005
                                                                                                                                                                                                           - August
                                                                                                                                                                                                                                  29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 7 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                                 ARTICLE                   IV      - RECALL                          AF TER                 TOUR


          Section              1.

          Any          employee                who         is recalled                 to duty          after      having             completed                       the     employee's                     regular             tour      of      duty         but

          four         (4)     hours           or    more          before              the    commencement                                of        the        employee's                  next         regular               tour         and       who               is

          released             without              having            been             assigned      to duty                prior          to the              commencement                             of     said        next         regular                tour
                                                                                              hours'
          shall          receive           a minimum                        of        four              pay                pursuant                       to    the     regular              overtime                    provisions                     of     this

          Agreement,                    that        is, in cash             or compensatory                          time           off        at the           sole     option             of the           employee                   at the          rate         of

          time         and          one-half           (i.e.,         the        equivalent                of     six      hours           compensation                             at the          employee's                         straight               time
          rate).



          Section             2.

          Any          employee                who         is recalled                 to duty          after      having             completed                       the     employee's                     regular             tour       of     duty             but

          six      (6)       hours       or more             before              the     commencement                          of the                employee's                     regular          tour          and          who        is assigned
          to     duty        and       then         released             from          duty        prior         to commencement                                   of said           next         regular              tour        shall         receive                  a
                                                    hours'
          minimum                    of six                        pay       pursuant               to the         regular            overtime                     provisions                of this             Agreement,                      that         is,      in

          cash         or     compensatory                        time   off, at the employee's     sole option,                                                        at the            rate     of    time            and         one-half                 (i.e.,
                                                                  hours'
          the      equivalent                  of    nine                    compensation    at the employee's                                                          straight             time            rate).



          Section              3.

          In     the      event        the      actual            time       spent           on recall            defined             in Sections                      1 and         2 of this               Article             extends             beyond

          the       minimum                    periods             provided                  therein,             the      employee                        shall        receive              pay        pursuant                   to      the       regular

          overtime                  provisions               of this             Agreement                  for     the      full         period                of time            actually             spent            on      such           recall.



          Section              4.

          Notwithstanding                             anything                   to    the     contrary              provided                       in     Sections                1 through                  3 of         this         Article,                    any
          employee                   who        is recalled                 to        duty     after        having            completed                         the      employee's                     regular                 tour       of      duty             but

          before             the      commencement                           of the           employee's                   next           regular               tour        and      who           is assigned                    to     duty           or     held

          without              assignment                   for     a period              which            extends           into         the            commencement                            of that          next        regular            tour          shall

          receive             pay      pursuant              to the          regular           overtime                  provisions                      of this       Agreement                    only           for     the         actual           time           so

           assigned                 or held.



           Section             5.

           a.                 Notwithstanding                             anything                 to      the      contrary                   in        Sections              1     through                 4     of      this         Article,                    any
                              employee                 who         is recalled                to duty            after     having               completed                     the     employee's                        regular            tour         of     duty
                              but      less         than     four         hours           before           the      commencement                                   of the         employee's                      next          regular            tour             and

                              who        is released                  without            having            been          assigned                   to duty           prior        to the         commencement                              of     that        next

                              regular           tour       shall         receive             pay        in cash          or compensatory                               time         off     at the           employee's                    sole         option,
                              at the         rate      of time              and        one-half,            for     the      actual             time            between              the         beginning                 of     such          recall              and

                              the      commencement                               of that          next         regular        tour.



           b.                 Notwithstanding                               anything               to      the      contrary                   in         Sections             1 through                      4     of      this         Article,                   any
                               employee                who         is recalled                to duty            after      having                  completed                 the     employee's                         regular           tour          of     duty
                               but      less        than        six      hours           before            the     commencement                                  of the           employee's                      next          regular            tour             and




                                                                                                                            - 4 -                                      June                         - August
           Sergeants                Bêñêvalent              Association                                                                                                             1, 2005                                29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 8 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                          who       is assigned               to duty        and        then        released              from       duty       prior         to the       commencement                  of     that   next

                          regular          tour      shall     receive         pay       in cash               or compensatory                         time      off     at the     employee's           sole      option,
                          at the        rate      of time       and      one-half,                 for     the     actual          time        between             the    beginning            of such        recall      and

                          the    commencement                          of that      next            regular          tour.



                                                              ARTICLE                   V      -   COMPUTATION                                 OF BENEFITS


          Since      the        basic          forty-hour           week         has        not          been       changed               by    this      Agreement,                 any     modifications                of    a

          standard          chart        and       use      of other       tours         shall           not     affect          current        standard               practice       for    the    computation                of

          compensation                   for      holidays,         vacation             days,            personal            leave         days,        annuity           fund      contributions             and     other

          relevant         benefits,              which        shall      remain            on           the     basis      of     an eight-hour                   workday            calculation.



                                                                                        ARTICLE                    VI      - SALARIES

          Section          1. - Salary              Rates
          The     following              base        annual         salary       and        increment                    rates      shall       prevail          for     employees             during     the      term        of

          this    Agreement:



          Class      of     Positions              and       Step



          (i)             Sergeants               promoted             prior       to    4/1/06



                                                                          Effective                               Effective                         Effective               .        Effective                    Effective

                                                                           6/1/05                                 6/1/06                            5/31/07                          6/1/07                       6/1/08

                          1st    Step                                      $69,376                                $71,561                           $71,561                          $74,423                      $77,400

                          2nd       Step                                   $71,066                                $73,305                           $73,305                          $76,237                      $79,286

                          3rd     Step                                     $72,418                                $74,699                           $74,699                          $77,687                      $80,794

                          4th     Step                                     $78,695                                $81,174                           $83,833                          $87,186                      $90,673



                                                                           Effective                              Effective

                                                                           8/1/09                                  8/1/10

                          1st     Step                                     $80,496                                 $83,716

                          2nd       Step                                   $82,457                                 $85,755

                          3rd       Step                                   $84,026                                 $87,387

                          4th     Step                                     $94,300                                 $98,072




           (ii)           Sergeants                promoted             on/after            4/1/06



                                                                             Effective                             Effective                           Effective                     Effective                     Effective

                                                                             4/1/06                                6/1/06                              5/31/07                        6/1/07                       6/1/08

                           1st    Step                                       $66,100                               $68,182                             $68,182                        $70,909                      $73,745

                          2nd        Step                                    $66,250                               $68,337                             $68,337                        $71,070                      $73,913

                           3rd      Step                                     $66,400                               $68,492                             $68,492                        $71,232                      $74,081

                           4th      Step                                     $67,000                               $69,111                             $69,111                        $71,875                      $74,750

                           5th      Step                                     $78,695                               $81,174                             $83,833                        $87,186                      $90,673




                                                                                                                    - 5 -                              June                       - August
           Sergeants            Benevolent            Association                                                                                                1, 2005                           29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 9 of 63
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                                                            Effective                    Effective                           Effective

                                                                            7/1/08                       8/1/09                               8/1/10

                          1st       Step                                    $73,745                      $76,695                             $79,763
                         2nd         Step                                   $73,950                      $76,908                             $79,984

                         3rd         Step                                   $74,100                      $77,064                             $80,147
                         4th        Step                                    $75,190                      $78,198                             $81,326
                         5th        Step                                    $90,673                      $94,300                              $98,072



         (iii)           Sergeants                  Designated              As   Supervisors              of    Detective                   Squads       or to Special               Assignment:



                                                                            Effective                    Effective                           Effective                      Effective                     Effective



                                                                            6/1/05                       6/1/06                               5/31/07                       6/1/07                        6/1/08

                          1st       Step                                    $82,915                      $85,527                              $85,527                       $88,948                       $92,506

                         2nd         Step                                   $83,123                      $85,741                              $85,741                       $89,171                       $92,738

                         3rd         Step                                   $83,332                      $85,957                              $85,957                       $89,395                       $92,971

                         4th         Step                                   $90,331                      $93,176                              $96,229                       $100,078                      $104,081




                                                                            Effective                    Effective

                                                                             8/1/09                      8/1/10
                          1st       Step                                    $96,206                      $100,054
                         2nd         Step                                    $96,448                     $100,306
                          3rd        Step                                    $96,690                     $100,558
                          4th        Step                                    $108,244                    $112,574



         An        employee                shall        advance         one      increment            step      annually               on    the     anniversary            date      of the         employee's

         appointment                     to     the     class      of   positions         occupied.



          Section          2.

         A       laid   off        employee               who      is returned          to service            in the     employee's                  former        title     or in a comparable                     title

          from          a preferred                   list,     shall      receive       the     basic         salary           rate        that     would        have        been          received        by       the

          employee                 had        the     employee          never         been     laid    off,     up      to a maximum                     of two       (2)    years          of general           salary
          increases.



          Section             3.               General           Wage        Increase.



          a.              (i)                  Effective           June       1, 2005,         Employees                shall      receive             a rate   increase             of     3%.



                          (ii)                 Effective           June       1, 2006,       Employees                 shall      receive          an additional              rate        increase      of3.15%.



                          (iii)                Effective            June      1, 2007,         Employees                shall      receive             an additional            rate        increase       of      4%.



                           (iv)                Effective            June      1, 2008,         Employees                shall          receive         an additional            rate        increase        of     4%.




           Sergeants               Beñêvalcat                                                                - 6 -                                               - August
                                                          A=socie*ion                                                                          June      1, 2005                          29, 2011
                .
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 10 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          (v)               Effective              August              1, 2009,             Employees                     shall     receive            an additional                       rate     increase             of 4%.



                          (vi)              Effective              August              1, 2010,             Employees                     shall     receive            an additional                       rate     increase             of 4%.



           b.             The        increases              provided              for         in this           Section            3a above              shall         be     calculated                   as follows:



                          (i)               The         increase           in Section                  3a(i)       shall          be based              upon      the        base           rates       (which           shall         include

                                            salary          or     incremental                   schedules)                 of      the      applicable                 titles         in     effect          on     May         31,      2005;
                                            and



                          (ii)              The         rate       increase             in     Section             3a      (ii)      shall         be    based           upon           the          base      rate      (which               shall

                                            include              salary      or incremental                        schedules)                     of the       applicable                   titles         in effect        on     May           31,
                                            2006.



                          (iii)             The         rate      increase              in     Section             3a (iii)          shall         be     based             upon        the           base     rate      (which               shall

                                            include              salary      or        incremental                 schedules)                     of the       applicable                   titles         in effect        on     May           31,
                                            2007.



                          (iv)              The         rate       increase             in     Section             3a      (ii)      shall         be    based           upon           the          base      rate      (which               shall

                                            include              salary      or incremental                         schedules)                    of the       applicable                   titles         in effect        on     May           31,
                                            2008.



                          (v)               The         rate       increase             in     Section             3a      (v)       shall         be    based           upon           the          base      rate      (which               shall

                                            include              salary      or        incremental                  schedules)                    of the       applicable                   titles         in effect        on         July      31,
                                            2009.



                          (vi)              The         rate       increase             in     Section             3a      (vi)       shall        be      based            upon            the       base        rate   (which                shall

                                            include              salary       or incremental                        schedules)                    of the       applicable                    titles        in effect        on         July      31,
                                            2010.



           c.             The        general             increase           provided                  in    this     Section               3 shall           be applied                to the           base        rates    and          salary
                          grades            fixed        for      the     applicable                  titles,      except            to the         extent        that        the      base           rates       and    salary          grades
                          are       modified               by      Section             3.d.      below.



           d.             Employees                     promoted                after         April         1, 2006               shall      be     subject            to    the       salary              schedule         set        forth           in

                          Section             1. (ii)          above.



           Section          4.

           Paychecks                shall         be       delivered              to     commands                    by       3:00          p.m.         on      the        Thursday                   preceding            payday                 for
           distribution              after          3:00         p.m.      on     said         Thursday.




           Section           5. - Salary                Itemization
           The      Department                    shall         make        available                  in   convenient                    places         in each             precinct                the     appropriate                 payroll

           work       sheets           for        the       purpose              of      enabling                each         employee                  to     verify            the        salary           components                   of       the




            Sergeants             Benevolent                                                                            - 7 -                                 June                          - August
                                                          Assõciatism                                                                                                    1, 2005                                  29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 11 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          ernployee's                   paycheck.                    The         parties         will         review           further           the      feasibility               of      otherwise                 advising               each
          ernployee              of      all    payroll              components                   along             with      the        employee's              paycheck.



                                                                            ARTICLE                    VII         - UNIFORM                     ALLOWANCE


          Section         1.

          In Fiscal            Years           2004,          through             2011          the        City      shall      pay       to each         employee                  a uniform               allowance                 of$980

          in    accord           with          the      existing             standard             procedures.



                                                                     ARTICLE                    VllI         - LONGEVITY                          ADJUSTMENTS


          Section         1.

                         a.                    Effective               June         1, 2005,               longevity             adjustments                 shall       continue                  to     be     paid        as     follows:



                         (i)                   Upon          the       completion                     of     five     years         of    service,           employees                   shall          receive          a longevity

                                               adjustment                   of    $3,770.



                         (ii)                  Upon           completion                   of     ten        years         of service,             employees                 shall         receive              a longevity

                                               adjustment                   of     an additional                     $1,000.



                         (iii)                 Upon           completion                   of     fifteen            years       of      service,          employees                  shall           receive           a longevity

                                               adjustment                   of     an additional                     $1,000.



                         (iv)                  Upon           completion                   of twenty                 years       of      service,          employees                  shall           receive           a longevity

                                               adjustment                   of     an additional                     $1,000.



                         b.                    Effective               July        1, 2008,                longevity            payments               at the        five,          ten,        fifteen         and         twenty           year

                                               steps         shall          increase            by         $460.



                         c.                    Effective                September                    1, 2010,              longevity             payments             at the          five         and         ten    year         steps
                                                shall        increase              by    $600.



                         d.                     Effective               September                    1, 2010,              longevity             payments             at the             fifteen          and        twenty           year

                                                steps        shall          increase             by        $1600.



           Section         2.



           a.             The           adjustment                    after       the      5th         and         10th     years        shall      not      be computed                        as salary             for      pension

                          purposes                   until          after        completing                  20      years       of      service.



                          The           adjustment                    after       the      15th            and      20th      years        shall       not       be computed                       as salary             for       pension

                          purposes                   until          after        completion                   of    25     years         of service.
                          In      the          event         this      provision                is declared                  invalid        under          the    law,        the          parties         shall         reopen

                          negotiations                       to      resolve            the      issue           of the       increased             cost      of changing                       the      effective             date        of   the

                          pensionability                            of the         above          adjustments.                      Such      negotiations                   will          be    commenced                        forthwith.




                                                                                                                            - 8 -                            June                          - August
           Sergeants             Benevolent                  Ass6ciatian                                                                                                1, 2005                                 29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 12 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                              If     no        agreement                  is reached,                   an          impasse            may           be declared                      and          subsequent                       mediation                        and        the

                              impasse                  proceeding,                  if any,              shall         in      all     respects               be        conducted                       on     an       expedited                      basis.



                   b.         The          calculation                    of     night        shift            differential                      payments                   shall      be         based            upon             the        same            factors,
                              amounts                   and        methodology                          as previously                        utilized.



                   c.         ITHP               and       pension               benefit            calculations                       shall         only             include              the      amount                    of    the        longevity
                              payment                   that       is pensionable.



                                                                    ARTICLE                        IX      -    PAYMENT                            FOR           HOLIDAY                           WORK

           Each          employee                      shall       receive             eleven              (11)        paid           holidays                annually,                    payments                     for        which               shall         be

           made          in        accord              with        existing             procedures.



                                                                                                           ARTICLE                          X     - LEAVES



           Section                 1. - Sick             Leave

           a.                 (i)                   Each           employee                shall           be        entitled               to    leave          with           pay        for      the          full         period              of     any

                                                    incapacity                   due     to        illness,            injury           or mental                     or physical                       defect           which               is

                                                    service-connected                               pursuant                  to      Section               14-122.1                  of     the         Administrative                                Code.



                                                    Each           employee                shall           be        entitled               to    leave          with           pay         for         the      full         period              of     any
                              (ii)
                                                    incapacity                   due     to illness,                   injury           or mental                     or physical                       defect,           whether                      or not

                                                    service-connected.



           b.                 The              Chief          of   Personnel                  shall            consult               with         representatives                           of      the        SBA             regarding                     the

                              enforcement                          of     the     sick        leave             program                 in        order        to       insure             that         undue            restrictions                        will         not

                              be         placed            upon           Sergeants.                    Departmental                             orders            in       connection                    therewith                     shall           be      issued

                              after             consultation                    with       the          SBA.



           Section                 2 - Death-in-Family                                 Leave

           In     the        event             of    a death             in     an employee's                          immediate                      family                 and      upon              application                     to        and         approval

           of     the        employee's                        commanding                      officer                or      supervisory                     head,             the        employee                     shall        receive                  leave

           with         pay          not        exceeding                  four     consecutive                            regular               tours        of        duty.         For          the        purposes                    of      this        section,
                                                                           family,"
           the     phrase,                 "immediate                                    shall                      include            any         of the             following:                   (a)        a spouse                  or        domestic

           partner,                (b)         a natural,               foster         or step-parent,                         child,             brother               or     sister,            (c)     a father-in-law                               or

           mother-in-law,                              or (d)           any      relative               residing               in     the         employee's                     household.                         The            commanding
           officer            or         supervisory                    head        granting                   such         leave            shall          verify           the      death              and        relationship                         of     the

           deceased.                      If     the       deceased               was         in     the        military               service              of        the     United               States               at the          time            of     the        death,
           the     employee                         requesting                  leave         shall            produce                the        official             notice          of         death.



            Section                 3. - Military                   Leave

           Military                  leave           not       exceeding                 a total               of    thirty           (30)         days          in      any        one       calendar                   year          and         not

                                                                        days       in any            one            continuous                    period              of     such          absence                 shall           be        granted                with
            exceeding                     thirty           (30)

            pay         to    any          employee                  requiring                such             leave          to      satisfy            military               obligations.




                                                                                                                                       - 9 -                                    Jun e 1, 2005                    - August
            Sergeants                 Benevolent                   Association                                                                                                                                                            29, 201
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 13 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section          4. - Special                  Excusals

          Excused           time            accorded              to     other        personnel                     employed              by         the        City         under            circumstances                         such            as

          excusals            for      the    Dr.        Martin              Luther           King,            Jr.     and     the       Senator                 Robert                F.    Kennedy               funerals                 and           the

          Moon          Landing              Observation                      Day          shall         be    granted             equally                to     employees                       covered           by        this

          Agreement.                   All      compensating                        days           off     shall        be subject                   to        exigencies                   of     the      Department.



          Section          S. - Leave               to      Attend              Hearings

          Individual                employee                grievants               shall          be     granted             leave           with         pay         for     such              time       as is necessary                          to

          testify       at arbitration                   hearings.



          Leave         with          pay     shall         be     granted            to      three           (3)      employees                  who            are        named                grievants              in    a group

          arbitration                proceeding,                  for        such     time          as is necessary                       for        them            to testify                  at their        group              arbitration

          hearings.



          Leave         with          pay     for      such          time        as is necessary                        to testify               at their              hearings                  shall      be     granted                to

          employees                  who,       after        final           adjudication                     of     proceedings                     under             Section               210,         paragraph                  2h        of    the

          Civil      Service             Law          are        determined                  not         to have          been           in     violation                of       Section                210.




                                                                                            ARTICLE                     XI     - VACATIONS



          Section          1.

          The       Department                  shall            continue             to     provide                 authorized                 annual               vacations                   of twenty-seven                          work

          days.



           Section         2.

          Employees                             select            individual                vacation                 days      at the           time            vacations                   are     picked,             provided                    that        the
                                      may
           maximum                   number            of     employees                     allowed                to take         such          individual                   vacation                   days      at any            time            shall

           be      2% of the             Unit       Rank               Complement,                        and        provided                 further            that        no        employee                  may         choose                 more
           than      one        of     the    following                  holidays              as an individual                          vacation                    day:         Independence                          Day,          Labor                Day,

           Thanksgiving                      Day,        Christmas                  Day        and            New        Year's           Day.                 Any      employee                     who         fails        to     select              such

           individual                vacation            days           at the       time          the        employee                makes                the       regular                vacation             pick        may           select

           such      individual                 vacation                days        at a later                time      subject               to the            exigencies                   of     the      Department.                            Such

           individual                vacation            days           shall       be      treated             as regular               vacation                 picks.



           Section          3. - Accrual                    of     Vacation

           If the       Police          Department                       calls      upon            an employee                     in        writing             to forego                  the        employee's                   vacation                   or

           any      part       thereof          that        portion              up to        a maximum                       of three               weeks              of    vacation                   shall     be carried                       over

           until       such          time       as it can               be    liquidated                 in the         following                 calendar                   year           subject          to the           following
           conditions:



                                              the       selection                of such            vacation                days         shall        be         in the           discretion                of    and         subject               to     the
                           (1)
                                              exigencies                     of the         Department;                      and

                                              the       selection                of such            days            in the      following                      calendar                year         shall        be made                  after          the
                           (2)
                                              regular             vacation               picks;           and




            Sergeants            Benevolent                 Association                                                      - 10 -                                  June               2005-            An gust 29, 2011
                                                                                                                                                                                  1,
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 14 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                              (3)                   the        utilization                of    this        vacation               time           shall           be restricted                     to the         months              of     January
                                                    through                May          and      September                     through                 November.



           It    is the        intention                     of     the      Police            Department                    to allow                  an employee                         to request               permission                    to     accrue

           vacation                consistent                      with       this       provision                  and       to grant             such            requests                   which          are reasonable.



                                                       ARTICLE                    XII      - HEALTH                         AND            HOSPITALIZATION                                                BENEFITS



            Section              1.

           The       City           shall          continue                  to provide                a fully            paid        choice              of      health                and       hospitalization                    insurance

           plans        for         each           employee,                   not       to exceed                    100%           of     the        full       cost            of HIP-HMO                       on       a category                 basis.

           There          will         be         an      annual             reopening                 period             during            the        term            of        this     Agreement                   for     active             employees

           to     exercise              their            choice              among             medical                plans.




           Section             2.

           Retirees                shall           have            the     option          of    changing                    their         previous                 choice                of     Health           Plans.         This            option:



                              (a)                      shall        be      a one         time         choice;



                              (b)                      shall        be      exercised                only         after        one         year         of     retirement;                       and



                              (c)                      can        be      exercised              at any           time         without                 regard               to contract                   periods.



           The       effective                    date         of        change          to a new                plan         shall         be     the         first         day         of the           month         three          months              after

           the     month               in     which                 the      application                   has        been         received                  by    the           New            York        City        Health          Insurãñce

           Program.



            Effective                 with          the        reopener                 period          for       Health             Insurance                    subsequent                       to January                1, 1980              and      every
            two      years            thereafter,                      retirees          shall         have           the      option             of     changing                       their      previous              choice             of    health

            plans.          This             option                shall      be        exercised                in    accordance                      with         procedures                          established             by      the       Employer.

             The      Union                 will          assume              the       responsibility                       of      informing                    retirees               of      this     option.



            Section              3.
            a.                Effective                      July          1, 1983             and     thereafter,                   the     City's               cost           for      each          employee              and       for       each

                              retiree              under               age     65       shall        be       equalized                   at the         community                         rated          basic       HIP/HMO                     plan

                              payment                     rate           as approved                  by      the       State         Department                            of     Insurance                on     a category                 basis            of

                              individual                          or family,             e.g.        the      GHI-CBP/Blue                               Cross              payment                 for     family           coverage                  shall        be

                              equal               to     the        HIP/HMO                    payment                 for        family           coverage.



            b.                If      a replacement                           plan        is offered                  to employees                        and          retirees                 under        age      65 which                   exceeds            the

                              cost           of        the        HIP/HMO                  equalization                      provided                   in     Section                  3a,      the      City       shall       not        bear        the

                               additional                         costs.




            Sergeants                                                                                                                - 11 -                                       June                  - August
                                      Beñcvalcr.t                   Association                                                                                                                 1, 2005                          29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 15 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           c.           The          City          shall           continue              to contribute                    on     a City             employee                 benefits                 program-wide                          basis           the

                        additional                      amount                of $35        million             to maintain                     the       health           insurance                   stabilization                     reserve

                        fund            which                shall      be used             to     continue               equalization                      and       protect              the        integrity               of health

                        insurance                   benefits.



                        The         health              insurance                  stabilization                 reserve               fund          shall          be used:             to      provide              a sufficient

                        reserve;              to maintain                         to the         extent        possible                the         current           level         of health                  insurance                  benefits

                        provided                   under              the      GHI-CBP/Blue                           Cross            plan;         and,        if sufficient                   funds            are        available,                to

                        fund            new         benefits.



                        The          health             insurance                  stabilization                 reserve               fund          shall          be credited                  with          the      divisions                 or

                        reduced               by         the         losses         attributable                to the           GHI-CBP/Blue                              Cross           plan.



           d.           In        the      event             that      there          is a Citywide                   or       program-wide                          health            insurance                 package                  which

                        exceeds                   the        cost       of the           equalization                  and       stabilization                      fund          described                   above,           the        parties

                        may             negotiate                  reconfiguration                        of this          package                 which            in no         event           will         provide              for      costs            in

                        excess               of     the        total          costs       of this            Agreement                   as set forth                 herein.                 However,                  it    is understood

                        that         the      SBA              will         not     be treated                any      better            or any             worse          than          any       other          Union

                        participating                          in the          Citywide                or Program-wide                              Health            Program                  with           regard           to     increased

                        health             insurance                    costs.



           Section       4.

           Where        an        employee                     is suspended                      without            pay        prior          to disciplinary                      trial         for      disciplinary                     reasons

           for   more         than         30       days,             the      employee                shall        receive              full       health            and       hospitalization                         benefit             coverage

           during       the        period               of     the      suspension                  following                  the      first        30      days.           Where               an employee                        is

           subsequently                    restored                  to full        pay      status,           as of       the         date         of     suspension,                   the       employee                    shall        be

           restored          to     full      health                 and      hospitalization                    coverage                    for      the     first        30      days          of      the      suspension.



           Section       5.         Health               Care          Flexible             Spending                  Account.

           a.           A         flexible              health              care      spending                account             shall            be established                       after          July       1993          pursuant                 to

                         Section                  125         of      the     IRS        Code.           Those          employees                        eligible           for        New         York           City         health            plan

                        coverage                    as defined                     on page             32,     section            4(B)             of the           1992        New           York             City          Health

                         Summary                        Program                Description                    shall        be     eligible               to participate                    in     the         account.              Participating
                         employees                       shall          contribute                 at least           $260           per        year        up      to a maximum                          of      $5,000              per      year.

                         Said            contribution                       minimum                 and        maximum                      levels           may       be modified                        by      the        MLC            Health

                         Advisory                    Committee                       based          on       experience                  of      the      plan.         Any            unfunded                  balance                 may        be

                         deducted                   from              final        salary         payments                 due         an       employee.



            b.           Expenses                       of     the      account             shall         include              but      not        be limited                to                                                                             co-
                                                                                                                                                                                       deductibles,                   co-insurance,

                         payments,                       excess               expenses             beyond              plan           limits,            physical            exams               and      health              related

                         transportation                              costs         for    vision,            dental,            medical                and       prescription                    drug          plans           where           the

                         employee                       and          dependents                  are      covered.               In     no       case        will      any         of      the        above           expenses                 include

                         those             non-deductible                             expenses               defined             as non-deductible                                in    IRS        Publication                      502.




                                                                                                                             - 12 -                                                               - August
            Sergeants             Benevolent                   Assec'-tes                                                                                             June        1, 2005                                29, 201
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 16 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          c.           An       administrative                            fee of         $1.00                 per      week             for      the        first      year         shall         be      charged                 for

                       participation                      in the            program.                 An          employee's                          participation                    in     the        account                 is irrevocable

                       during          a plan                 year.        At     the        close             of      the        plan          year         any       excess              balance              in     an       employee's

                       account              will         not         be refunded.



          Section       6.



                       The       applicable                     tenns            of the         Health                  Benefits                  Agreement,                     dated             July         22,        2005,             is

                       incorporated                       into           this     Agreement.



                                                               ARTICLE                       XIII          -    HEALTH                         AND            WELFARE                         FUND


          Section       1.

          a.           Effective              June              1, 2005,            the         City            shall         continue                  to     contribute                    the     pro-rata                   annual              amount               of
                       $1,425           for        each             employee                  for        remittance                       to     the     Health                and     Welfare                  Fund              of     the         Sergeants

                       Benevolent                       Association                     of     the         City          of       New            York           ("Welfare                   Fund")               pursuant                    to     the      terms
                       of    a supplemental                               agreement                   to        be      reached                 by      the      parties             subject              to    the         approval                  of     the

                       Corporation                       Counsel.



          b.           Effective              July             1, 2008,             the        City             shall         contribute                     $1595             per     annum               to        the        Welfare                   Fund          on

                       behalf          of     retirees.                    Effective                 September                         1, 2010,               the       City         shall         contribute                     $1675              per

                       annum           to the                 Welfare             Fund              on         behalf             of      retirees.


                                                                                                                                                                                                                                  employees'
          c.           Pursuant               to        its     commitment,                          the         SBA              will         continue                to provide                  benefits                to

                       domestic               partners.



          d.           To      the     extent                 permitted                by       law,            part         of     the         amounts                so contributed                          may          be         applied              to

                       maintain               an appropriate                            legal            services                 plan,           pursuant               to the            terms           of        a supplemental

                       agreement                   between                      the parties                    as approved                       by     the          Corporation                    Counsel.



          e.           Effective               June             1, 2005,               employees                        who              have          been          separated                from             service             subsequent                      to

                       December                    31,          1970,            and      who            were            covered                  by     the         Health           and          Welfare                 Fund              of     the

                       Sergeants                   Benevolent                      Association                          at the            time          of     such          separation                 pursuant                   to       a

                       supplementary                                agreement                 between                   the         City          and        the       SBA           shall         continue                  to        be     so covered,

                       subject          to the                 provisions                 of        Sections                  1 a, b,             and        c, hereof,               on      the       same               contributory                      basis
                       as incumbent                            employees.                      Contributions                              shall         be made                only          for     such             time         as said

                       individuals                      remain              primary                 beneficiaries                          of     the        New         York           City         Health                Insurance                      Program
                       and       are        entitled                to     benefits             paid             for     by        the          City         through            such          Program.



           f.          Civil         Legal              Representation                              Fund

                       Effective               June                 1, 2005,            the         City         shall            continue               to      contribute                  $75          per        annum                  for      each

                       active          Employee                          to the        Welfare                   Fund             to      establish                  a civil         legal         representation                            fund

                       pursuant               to        the         terms         of a supplemental                                      agreement                     between               the     City             and         Union              as

                        approved                   by         the     Corporation                        Counsel.                        While          these           funds          shall         be         administered                          by     the

                        applicable                  Welfare                     Fund,          they            are      to be            maintained                     in     a separate                 account                 and             shall      not        be




           Sergeants         Benevolent                  Association                                                              - 13 -                                 June                2005-             August
                                                                                                                                                                                      1,                                          29, 201
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 17 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                          commingled                          with         the      other           monies               received                 by     the       Welfare            Fund.              Only          the        $75       provided
                          above              may         be       used        for        civil          legal         representation.                          No     additional                  monies              from         the       Welfare
                          Fund              may        be used               for     civil         legal          representation.



          g.              Such              payments                 shall         be made                 pro-rata              by        the        City     every          twenty-eight                      (28)        days.



          Section           2.

          Where           an        employee                  is suspended                       without                pay       for       disciplinary                  reasons             and        is subsequently
         restored            to      full       pay       status           as of the               date          of the           suspension,                   the       employee                 shall        receive              full      Health
          and      Welfare                Fund           coverage                  for     the       period              of     the        suspension.



                                                                                         ARTICLE                        XIV          - ANNUITY                       FUND


          Section            1.
          Effective               June          1, 2005,             the       City          shall         continue                  to     contribute                for     each          employee,                  on       a twenty              eight

          (28)      day        cycle            basis,        a pro-rata                  daily           contribution                      for        each     working               day         for     which             such           employee
          is paid         by        the      City        which             amount                shall          not      exceed              $1119.69                 per      annum              for         each         Sergeant             and
          $1197.99                per        annum             for        each           Sergeant                designated                      on    Special            Assignment                     or as Supervisor                           of
          Detective                 Squad           in     full      pay           status          in     the      prescribed                     twelve           (12)       month           period.                Contributions
          hereunder                 shall        be      remitted                  by the          City          each          twenty             eight        (28)         days       to     a mutually                    agreed            upon

          annuity           fund            pursuant              to the            terms           of     a supplemental                              agreement               to     be reached                  by        the      parties
          subject           to the             approval              of    the       Corporation                         Counsel.



          Section            2.

          Effective               September                    1, 2010,               the        City           shall         contribute                 an additional                  $261            per      annum               for      each

          employee,                  on        a twenty              eight          (28)         day       cycle              basis,        a pro-rata                daily         contribution                     for     each           working
          day      for      which              such        employee                      is paid          by       the        City         which             amount           shall         not     exceed                 $1380.69                per
          annum             for      each         Sergeant                 and        $1458.99                    per         annum              for     each        Sergeant               designated                     on     Special
          Assignment                      or     as Supervisor                       of Detective                        Squad              in    full       pay      status          in the        prescribed                    twelve            (12)
          month           period.                Contributions                        hereunder                    shall         be        remitted             by     the     City         each          twenty             eight          (28)         days
          to     a mutually                    agreed          upon           annuity               fund          pursuant                  to    the        terms        of a supplemental                                agreement                to     be
          reached            by       the        parties           subject               to the          approval                 of       the        Corporation               Counsel.



          Section            3.

          Where             an      employee                  is suspended                         without               pay         for     disciplinary                   reasons           and         is subsequently
          restored             to     full       pay       status            as of the               effective                 date         of    the        suspension,               the        employee                   shall          receive

          full      Annuity                 Fund         coverage                   for      the        period           of      the       suspension.




                                                                                                    ARTICLE                       XV         - GENERAL



           Section             1. - Safety                 Helmets
           The       City         agrees            to     furnish             a safety                 helmet            and         equipment                    related          thereto             for     each         employee.                   Such
           headgear                 shall        conform                  to Police                Department                        specifications                    in effect             at the           time         of this

           Agreement.




           Sergeants              Benevolent                                                                                     - 14 -                                June                         - August
                                                              Association                                                                                                           1, 2005                                29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 18 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section              2.        -                               Facilities
                                               Parking
           It    is the         intent               of           the      Department                      to        make             available                    without           liability            to the        City,        City-owned

           property              and               on-street                    locations                 adjacent                   to,        near            or part        of police           stations            or other             command

           locations,                 as parking                            facilities              for        the      personal                      cars         of employees.                    A      single           designated

           representative                               of        the      Department                      and          a single                    designated                 representative                      of the          SBA       will            survey
           locations                 in        the           vicinity              of     station               houses                to       determine                  what        space         is available                   which          could

           reasonably                         be     used                for     police            parking                 and,            where                space       exists,        the      Department                      and     the         SBA              will

          jointly           request                     of         the         appropriate                 City            agency                   designation                   of such          locations.                 This         expressed

           intent         of     the           Department                             does         not          imply                any        obligation                  or commitment                         on    the        part     of        the        City           or

           the      Department                               to      make             available                 any         such               location             or parking              facilities.                Where              such         property                      is

           provided                  and           so             designated                 for     this            purpose,                   the        City        shall       not     be obligated                     to improve                  the         same,
           nor      to    maintain                           it    for         parking.             The           City           need               not         continue           to provide                such       property              for       parking
           when           the        City,              in         its     discretion,                 decides                   to make                    a different              use    of it.



           All      inquiries                      or        complaints                      from          employees                            concerning                   the     subject             matter         or    application                     of        this

           section             shall               be        referred                 directly            to     the            SBA             for        investigation                 and       review.              The         SBA          shall             screen

           and      thereafter                       shall               present             only         those             inquiries                      or     complaints               which           it believes               are justified                       to

           the      Commanding                                      Officer             of the            Office                of    Labor                Relations               of the         Police           Department,                    or        the

           Commanding                                Officer's                     designee,                   for     discussion                          and         possible          adjustment.



           This          Section                   shall            not         be subject                 to        the        grievance                       procedure.



           Section              3.        - Maintenance                                 of Facilities

           All      commands                             and             other          Departmental                            places                of        assignment               shall      have           adequate               heating,                 hot

           water          and          sanitary                         facilities.              The            Union                shall            give         notice         to the         Department                   of     any     failure                to

           maintain                  these               conditions.                         If not         corrected                          by     the        Department                within            a reasonable                   time,            the

           Union            may               commence                            a grievance                    at Step                   3 of        the         grievance             procedure                 concerning                that            failure.



           Section              4.        - Private                       Hospital             Accommodations                                          for                                        Injuries
                                                                                                                                                                  Line-of-Duty
           It is the            intent                  of         the      City        to use            its        best        efforts               to        secure        private           room         accommodations                                in     a

           hospital              for           employees                          injured            in        the      line              of    duty.             This       Section             shall       not       be    subject             to    the

           grievance                   procedure.



           Section              5.        - Information                               Exchange

           a.                   The            Department                             will       provide                the           Union                with         a copy        of all        Orders,             Department                     Bulletins,
                                                  Door"
                                "Open                                           issues,        and         press                releases.                    The        details        of delivery                 shall        be worked                    out

                                between                           the      parties.



                                The            Department                             will       provide                   to    the           Union              on     a semi-annual                     basis        a computer                    printout

                                containing                               names           and        addresses                        of        employees,                   listed       alphabetically.



            b.                  The            Union                     will      provide                the        Department                             with        a copy           of Union             publications,                  bulletins                    and

                                press               releases.




                Sergeants            Benevolent                            Association                                                              - 15 -                               June                       - August
                                                                                                                                                                                                    1, 2005                               29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 19 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section          6. - Meal                Areas

           A      representative                 of    the        Department                     and      a representative                      of the        SBA           will       meet              to     determine                  an

           adequate              meal       area       for        employees                   within           each       command                and        other         Departmental                          places            of

           assignment.                  This         does         not     contemplate                     rebuilding                 or extensive              remodeling.



           Section          7. - Personal                   Folder

           a.              The      Personnel                 Bureau              will          provide          the      Union          with        a list        of     categories                 of        items         included                in

                           the     Personal             Folder             with          an indication                  of      those        confidential                  items          which                an employee                      is

                           not     permitted                 to review.



           b.              Employees                   may        view        their           folders           on     normal           business             days         between                  the        hours          of      9 A.M.

                           and      5 P.M.             by     appearing                  in     person          at the          Employee              Management                       Division,                    Personnel

                           Bureau,              10th        Floor,         Police             Headquarters.                      To     avoid         delay,            employees                   should              call         the

                           Employee                  Management                      Division                  at least         one     day      in advance.



           c.              The      Department                     will      upon             written           request           to the        Chief         of    Personnel                  by         the       individual

                           employee,                  remove              from       the         Personnel              Folder          investigative                    reports             which,              upon
                                                                                                                                        "exonerated"
                           completion                  of the           investigation                    are     classified                                               and/or          "unfounded".



           Section          8. - Disciplinary                        Records
                                                                                                                                                A"
           Where           an employee                  has        been          charged               with       a "Schedule                          violation                 as listed           in        Patrol          Guide

           118-2          and     such          case        is heard          in the             Trial         Room          and       disposition             of        the        charge          at trial            or     on      review

           or     appeal         therefrom              is other            than          "guilty",              the      employee              concemed                   may,        after             2 years             frorn         such

           disposition,               petition              the    Police           Commissioner                          for    a review             for     the        purpose              of     expunging                       the

           record          of the         case.        Such             review           will      be conducted                       by a board              composed                  of     the            Deputy
           Commissioner                     -                      Department                                              and        the     Chief         of Personnel,                     or     their           designees.
                                                 Trials,                                          Advocate,
           The       Board         will        make          a recommendation                                  to the        Police          Commissioner.                          The       employee                    concerned

           will      be    notified             of    the     final         decision               of the        Police          Commissioner                               the                               Commissioner                           -
                                                                                                                                                                    by                Deputy
           Trials.



           Section           9. - Disciplinary                          Procedures

           The       parties,           through             a joint         subcommittee,                         shall         develop          procedures                    to    insure          that:



           a.              All      disciplinary                   charges               shall      be brought                  in    a timely          fashion             pursuant                to        the      current

                            departmental                     regulations.



           b.               Departmental                      trials        shall         be      held         as promptly                  as possible,                utilizing            additional                  hearing
                            personnel.



            c.              Reimbursement                           shall        be made                 for     any      period            of suspension                   in      excess           of        any      penalty

                            ultimately                levied.




            Sergeants            Benevolent             Association                                                     - 16 -                              June                       - August
                                                                                                                                                                        1, 2005                                 29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 20 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Section            10.      - Fixed                Post        Duty
           A      commanding                       officer           may          limit      fixed        post      duty             for     a single                    employee                   to     a single               four-hour

           period.



           Section            11.     - Meal
                                                           Scheduling


           a.                Employees                     shall       not        be assigned               meals             as a matter                         of     practice              during             either           the      first           hour

                             and      one-half                 or last        hour          and      one-half             of        their         tours.                In     cases           of    emergency                     this         practice

                             may       be         altered.



           b.                Field        Commanders                         will         be reminded                   that         a meal             period                 should               ordinarily                be     assigned                     to

                             Sergeants                  on parade                 and      other       details           and         that         reasonable                         efforts             should             be    made            to        assign

                             meal         periods.                 This       paragraph               b is not            subject                 to the               grievance                procedure.



           Section            12.     -                       Sum         Payments
                                          Lump
           Where             an employee                       has        an entitlement                  to accrued                   annual                 leave            and/or               compensatory                         time,          and

           the      City's          fiscal         condition                 requires             employees                who              are     terminated,                         laid         off       or who             choose               to

           retire      in     lieu        of      layoff         to be removed                       from         the     payroll                 on         or        before          a specific                 date,           or where                   an

           employee                reaches               the     mandatory                  retirement              age,            the      employer                        shall       provide                 the        monetary                   value

           of     accumulated                      and        unused              annual          leave      and/or             compensatory                                 time        allowances                         standing              to        the

           employee's                  credit            in     a lump            sum.          Such        payment                  shall          be        in        accordance                    with            the     provisions                     of

           Executive                 Order           30,       dated         June         24,      1975.



           Where             an employee                       has        an entitlement                  to terminal                      leave         and             the     City's              fiscal           situation             requires

           that      employees                    who          are     terminated,                 laid     off     or        retired             be removed                           from          the        payroll            on      or       before             a

           specific           date,          or     where            an     employee                 reaches            the      mandatory                             retirement                   age,        the     employer                    shall

           provide            a monetary                      lump          sum       payment              for     terminal                  leave                in     accordance                      with         the        provisions                   of

           Executive                 Order           31,       dated         June         24,      1975.



            Section           13.      - Interest               Payments

           Interest           on     wage            increases               shall         accrue         at the         rate         of      three               percent              (3%)           per       annum              from           one

           hundred-twenty                           (120)            days        after      execution              of     this         Agreement                             or one        hundred-twenty                                 (120)             days

            after      the      effective                date        of     the     increase,             whichever                    is later,                  to     the     date          of     actual           payment.                   Interest

            on      longevity             and         step-up              increments,                 differentials                   and          holiday                    pay      shall            accrue             at the        rate         of     three

           percent            (3%)           per      annum               from        one       hundred-twenty                              (120)            days            following                   its    earning              or    one

            hundred-twenty                          (120)            days         after     the      execution                 of     this        Agreement,                           whichever                      is later,           to the             date

            of    actual        payment.                      Interest            on overtime               pay         shall          accrue                at the            rate       of        three        percent               (3%)            per

            annum            from         one        hundred-twenty                          (120)          days         following                     its        earning              or one              hundred-twenty                              (120)
            days       following                  the         employee's                  submission               of      an        overtime                      report,            whichever                   is later.               Interest

            accrued            pursuant                 to this           paragraph               shall      be payable                      only            if        the     amount               of      interest             due      to      an

            individual               employee                   exceeds              five       dollars          ($5).




                                                                                                                          - 17 -                                                                         - August
            Sergeants              Benevolent                  Association                                                                                               June         1, 2005                                 29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 21 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section           14.        - Layoffs

          Where           layoffs              are       scheduled                  the       following              procedure                      shall             be used:


          1.              Notice               shall           be provided                    to the        appropriate                       Union                 not      less           than         30     days          before              the
                          effective                  dates        of      such        projected                layoffs.


          2.              Within                such           30-day              period           designated               representatives                                 of the            Employer                      will          meet         and
                          confer              with         the        designated                   representatives                           of    the         appropriate                     Union              with              the     objective              of

                          considering                         feasible             alternatives               to     all     or part                of        such          scheduled                    layoffs,               including                  but     not
                          limited               to      (a)     the       transfer            of     employees                    to        agencies                  with         retraining,                   if        necessary,
                          consistent                     with         Civil         Service            Law          but      without                    regard              to Civil                Service                title,         (b)     the      use     of
                          Federal                  and        State        funds           whenever                 possible                  to retain                    or re-employ                       employees                         scheduled
                          for         layoff,            (c)     the      elimination                     or reduction                       of the            amount                  of     work            contracted                    out       to
                          independent                          contractors                  and       (d)     encouragement                                of        early         retirement                    and          the         expediting               of
                          the         processing                  of      retirement                  applications.


                          When                a layoff            occurs,             the      Department                     will            provide                 the        Union              with         a list             of     employees
                          who           are        on      a preferred                 list        with      the      original                    date         of     appointment                          utilized                 for     the       purpose
                          of      such          layoff.



          Section           15.        - Public                Transportation
          The      City         and          the      SBA          will        use         their      best         efforts             to     effect            free         transportation                            on      buses             and
          subways               for         Sergeants.



          Section           16.        - Polygraphs

          The      current              practice                concerning                    the     use      of polygraphs                             in     internal                investigations                            shall          be
          maintained                   during             the     term             of this          Agreement.



          Section           17.         -                                      Period
                                             Probationary
          Upon        an        employee's                       satisfactory                  completion                    of        six        (6)     months                  of        probation,                 the          employee's

          commanding                          officer           may           recommend                     that     the      employee                         be          granted             permanent                       status.



          Section           18.             Performance                       Compensation


          The      City         acknowledges                           that         each       of the        uniformed                       forces            performs                     an important                       service             that       reflects
          the   diverse                missions                 of the         City's          uniformed                   agencies.                     In order                 to reward                   service               of an outstanding,
          exceptional                       nature,             each          of     the       uniformed                   agencies                     will          establish                    a performance                            compensation
          program               to      recognize                  and         reward               such       service,                 tailored                to         the      unique               missions                    of     the       individual
          uniformed                   agency.



          The       parties             agree            that     additional                   compensation                        may             be paid                 to employees                         performing                        outstanding,
           exemplary,                   difficult               and/or             unique           assignments.                       The          City            will         notify            and        discuss               with         each      affected
           union       of       its         intent        to pay           such         additional                 compensation                               and          the      individuals                       to     be      compensated.




           Sergeants             Benevolent                    Asseciatié=                                                   - 18 -                                                                           - August
                                                                                                                                                                            June            1, 2005                                  29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 22 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           The       criteria             for        the         granting                of     performance-based                                    compensation                         shall           be     based        upon           outstanding
           performance                        in the             work             assigned,                and/or           performance                         of     unique            and         difficult            work.



           The      performance-based                                        compensation                          payments                   provided                 for     in this         section            shall        be one-time,                          non-

           recurring                cash        payments                      subject               to applicable                       pension            law.             An employee                        can     receive          no        more               than

           one      payment                   annually.



           This         provision                   shall         not         affect           any         existing           productivity                         programs                covered                in    any     existing
           collective                 bargaining                       agreements.                         Nor       shall          this       provision                    be construed                    to waive            any          obligation

           of     the     City         to      negotiate                     over         future            productivity                      programs                     as required                 by      applicable             law.

                                                                                                                                                                                                '
                                                                                              ARTICLE                     XVI            - UNION                   ACTIVITY


           Section             1.

           Time          spent           by         Union              officials               and         representatives                        in      the        conduct             of     labor           relations          shall           be

           governed                 by        the     provisions                         of Mayor's                  Executive                   Order               No.      75,     as amended,                       dated         March                  22,

           1973,          or     any          other          applicable                       Executive                  Order               or local           law,         or as otherwise                         provided            in        this
           Agreement.                         No          employee                  shall           otherwise                engage              in       Union              activities              during            the     time      the
           employee                   is assigned                      to the            employee's                      regular              duties.



           Section             2.

           Union           Trustees                  and          delegates                   shall         be recognized                        as representatives                               of      the     Union          within             their

           respective                 territories                   and           commands.                        For       the         purpose             of       attending               the         regular         scheduled                     monthly
           delegate              meetings,                       but        not      more           than           twelve           (12)         per      year,             there     will          be      a 24-hour             excusal                    for

           daytime             meetings                     on         the        1st,     2nd           and       3rd      platoons                 on      the       day       of the         meeting,                and       for     evening
           meetings                 on        the     2nd          and            3rd      platoons                on       the         day     of     the        meeting             and           the        1st platoon              on        the

           following                  day.           If     the        delegate                or        officer          is either             sick         or      out-of-town                     on        leave      or assignment,                             or

           is required                   to     appear                 in    court,           an      alternate              will            be able          to      obtain          this        same           excusal.             The          Union

           will      provide                  the         City         with         a list          of     those          attending                  each         such         meeting,                which           shall      be the                basis             for

           their        payment.



           Section             3.

           The       parties              shall            explore                a further                clarification                      of Departmental                         rules            and       procedures                  to    enable

           SBA           delegates                   and          officers               to represent                    properly               the       interests              of      Sergeants.                    An appropriate
           Departmental                         order             in this               regard            shall       be     issued.



                                                                                         ARTICLE                     XVII           -    NO DISCRIMINATION


           In      accord             with          applicable                      law,        there          shall         be         no     discrimination                       by        the      City       against          any            employee

           because               of      Union               activity.



                                                                            ARTICLE                       XVIII           - NIGHT                    SHIFT                 DIFFERENTIAL


           a.                  There            shall             be        a 10%             night          shift        differential                  effective               January                 1, 1971           applicable                    to     all

                               employees                         assigned                 to rotating                 tours             of    duty        for        all     work         actually               performed               between                     the




            Sergcañts               Believalcñ‡                   Association                                                            - 19 -                                June                            - August
                                                                                                                                                                                          1, 2005                               29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 23 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                         hours             of     4:00          P.M.            and        8:00     A.M.           There              shall         be     a 10%               night       shift        differential                 effective

                         January                  1, 1971               applicable                to all     other            employees                    for       all     work          actually            performed
                         between                  the         hours            of 4:00           P.M.       and         8:00         A.M.,           provided                    that     more          than      one      hour             is

                         actually                 worked                 after       4:00         P.M.      and         before              8:00      A.M.



          b.             Where               overtime                    compensation                      is to be            calculated                  for     tours           in the         regular          duty         chart,           the

                         overtime                  calculation                       shall       be based            on       the       rate       paid          for       the     tour      to which              the     overtime                    is

                         attached;                  for       tours            not     in the       regular             duty          chart,         the        overtime                 calculation              shall         be      based               on
                         the        rate        paid          for       half         or more         of     the      hours              of the        tour         to which                the     overtime               is attached.



                                                              ARTICLE                      XIX       - OVERTIME                             TRAVEL                      GUARANTEE


          Section         1.
          The      assignment                     of      an employee                        to a post            not        within           the        employee's                     permanent                command
          (hereinafter                   referred             to        as "flying")               shall         in the         first        instance              be accomplished                             so that          the
          assignment                 originates                     and        terminates                within           such          employee's                      permanent                  command                 and         within
          the     employee's                    regular                 tour      of duty.



          Section         2.

          Overtime             travel             guarantee                    compensation                      shall         continue               to       be paid             as follows:



          a.             In        the      event         that           an employee                     is assigned                  to     a post            outside             the     employee's                  permanent

                         command                        and         is required                to report            at such                post      at the            start       of the         employee's                regular               tour
                         of        duty,          the     employee                     shall       accrue          an        allowance                   for      travel           to the        assigned           post         at        the    rate
                         of        time         and       one-half                   for     45 minutes                 of     travel          time            if the        assigned              post        is within              the        same

                         patrol             borough                  as the           employee's                  permanent                    command                      or     at the        rate     of    time       and             one-half
                         for        1-1/4          hours                if the        assigned            post       is in        a different                    patrol           borough            from         that     of        the

                         employee's                       permanent                        command.



          b.             In        the      event             that       an employee                     is assigned                  to     a post            outside             the     employee's                  permanent

                         command                        and          cannot            return       to the         permanent                       command                     within        the        regular          tour         of     duty,
                         the         employee                   shall            accrue           an allowance                   for        travel         to the            pennanent                  command                 at the            same

                         rate            as stated              in       Subsection                2(a)      of      this       Article.



           Section        3.

           The      overtime                accrued                  pursuant                to this       Article             for      any        one         day         shall        be taken           at the         employee's

           sole     option               either         all     in       cash         or all       in compensatory                            time         off.



           Section        4.
           In     the   administration                             of     the        provisions             of     this       Article              the     arbitrator's                   award           in    OCB        Docket                 No.

           A-212-72                 shall         be      applicable.



           Section            5.

           Notwithstanding                              anything                 to the        contrary            herein,         employees      assigned     to the Detective                                                   Bureau
                                                                                                                                 Squad"
           and/or        "Designated                           as Supervisor                       of Detective                            and/or   "Designated      on Special




                                                              A-:c-cª="é-                                                     - 20 -                                                             - August
           Sergeants               Benevolent                                                                                                                          June        1, 2005                         29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 24 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           Assignment"
                                        shall    not      receive            Overtime                 Travel              Guarantee                  compensation                       during           the        entire                period

           of    such    assignment,                   except         when         assigned                    in uniform.



           Section       6.

           (1)          All      claims          for     payment             of    compensatory                              time       off       which        is       earned          pursuant               to     this            Article

                        on      December                 1, 1977         or thereafter                     must           be        submitted               to the        appropriate                payroll                 personnel

                        by      the      applicant         within            180        days          from             the     date         payment            is earned                for     payment                in        cash.

                        All      applications               submitted                  after         180          days         up     to 365          days         from         the     date       payment                      is        earned

                        will       be     granted         the        appropriate                compensatory                           time         off     only         for     claims           under             this         Article.



           (2)          If     a request          for     payment              is timely                  submitted                   and        rejected          by     the      Police         Department,                              the

                        grievant            shall        have        120      days        from            the          date      of    receipt            of a written                rejection            notice                    to     file         a

                        grievance               pursuant             to this       Article.



           (3)          The        above         clarification               shall        apply                only       to     claims            under       this        Article            earned           on          December

                         1,    1977        or thereafter.



           (4)          This          clarification             applies           to    a grievance                       brought                under       this       collective               bargaining                      contract

                        only.           It has      no    applicability                  to     any            other          legal      remedy              which             an individual                   may              have.



                                        ARTICLE                 XX      - GRIEVANCE                                    AND            ARBITRATION                              PROCEDURE


           Section           1. - Definitions


                                                                                                                                       "grievance,"
           a.           For       the     purposes              of this        Agreement                        the      term,                                          shall      mean:



                        (1)               a claimed             violation,              misinterpretation                               or       inequitable              application                of        the     provisions

                                          of this        Agreement;



                         (2)              a claimed             violation,              misinterpretation                               or misapplication                          of    the      rules,            regulations,
                                          or procedures                  of the          Police                Department                     affecting             terms         and         conditions                   of

                                          employment,        provided                           that,            except             as otherwise               provided                 in this          Section                 1(a),             the
                                                 "grievance"
                                          term,                     shall                           not        include              disciplinary               matters;



                         (3)              a claimed              improper               holding                  of     an     open-competitive                           rather         than       a promotional

                                          examination;



                         (4)               a claimed             assignment                    of    the          grievant             to duties             substantially                    different              from             those

                                           stated        in the        grievant's               job            title     specifications.


                                                                                                                                                                            Officer"
           b.            For       the     purposes             of    this        Agreement                       the     term         "Commanding                                               shall         mean              the

                         immediate                  Commanding                     Officer                of      the     aggrieved                 employee.


                                                                                                                                                                     Officer"
            c.           For       the     purposes             of this           Agreement                       the     term         "Reviewing                                         shall       mean             the            superior

                         officer           in   charge          of    the     next        higher                 command                    or    level      above             a Commanding                          Officer.




                                                                                                                        - 21 -                              June                      - August
            Sergeants          Ec=crc!ent              AssocMen                                                                                                         1, 2005                           29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 25 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                                                                                              "Board"
         d.              For            the        purposes             of     this    Agreement                         the      term                            shall          mean           the        Personnel                     Grievance

                         Board                 to be           composed               of     three           (3)     members,                     as follows:                a Deputy                 Commissioner                                  or

                         other                designee             of the        Police               Commissioner,                          who        shall        be     Chairman                      of    the       Board,               the

                         Chief                of    Department                   or the           Chief             of    Department's                        designee,                and      the        President                    of    the

                         Union                 or the           President's                 designee.


                                                                                                                                                  "grievant,"
         e.              For            the        purposes             of this            Agreement                      the     term,                                     shall         mean            an      employee                     or

                         group                of     employees                 asserting                a grievance                        or the     Union          or      both,            as the           context              requires.



         Section              2.

         The       availability                     of     the     grievance                or        arbitration                procedure               shall       not         justify            a failure               to     follow

         orders.



         Section              3.

         a.              Every                 grievant            shall        have            the     right            to present               a grievance               in      accord            with            the        procedure

                         provided                     herein           free     from            coercion,                 interference,                  restraint            or reprisal.



         b.               The            informal                resolution                of     differences                    or grievances                   is urged               and        encouraged                       at all            levels

                          of        supervision.



         c.               Commanding                              Officers            and         Reviewing                      Officers             shall      promptly                    consider                 grievances

                          presented                      to    them          and,     within                the     scope             of    their      authority             take            such         necessary                 action                as is

                          required                   herein.



         d.               Commanding                              Officers,            Reviewing                         Officers             and      members                of       the      Personnel                   Grievance

                          Board                shall           consider             objectively                    the     merits            of     grievances               with            due      consideration                           to      the

                          harmonious                           interrelationship                        that        is sought                to be      achieved                 among              all        members                  of     the

                          force               and        for     the    good          of the            Police            Department.



         e.               Any             employee                 may         present                the     employee's                     own        grievance                through              the         first          four        steps          of

                          the           grievance                procedure                  either           individually                    (with       the       aid      of      the       employee's                     own             counsel              if

                          the           employee                  so chooses),                    or     through                the        Union,        provided,                 however,                    that       the      Union                 shall

                          have                the    right         to have            a representative                           present            at each          step         of    the        grievance                  procedure.



          Section             4.

         Under           the            grievance                procedure                 herein            a grievance                     must       be      initiated              within             90     days            following                  the

          date      on        which                the     grievance                arose         or the            date         on        which       the      grievant               should             reasonably                     have

          learned             of        the        grievance              or the           execution                 date         of this           Agreement,                   whichever                     date         is the           latest

          Grievances                      shall          be processed                  according                    to     the        following               procedure:



          STEP           I.

          A      grievant                shall           present         the        grievance                 to    the         Cc.i~       â€”.L~.ding         Officer             either          orally             or in        writing.                   The

          Commanding                               Officer         shall        carefully                   consider              the       matter,           make        a decision                  thereon                and         advise             the

          grievant                 of    the        decision            within             five        (5)        days          of the        grievance's                 submission.



                                                                                                                                                                                                                                                    0'

                                                                                                                                 -22-                                                              â€”August
          Sergeants                Benevolent                   Association                                                                                        June          1, 2005                                  29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 26 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           STEP               II.

           If     the      grievance                       is not             satisfactorily                     adjusted                at Step              I, the          grievant               may          seek            the     following                   review

           within               ten        days            after            receipt             of the         Step         I decision.                     The          grievant              shall            reduce             the        grievance                to

           writing                  on     Form              P.D.             158-151               (in        triplicate),               setting              forth          a concise                  statement                  of the            grievance

           and          the         results            of        the        proceedings                     at Step             I.      The          grievant                shall          forward               two        copies              to the

           appropriate                          Reviewing                         Officer           and         retain            one        copy           for        personal              use.              The        Reviewing                   Officer

           shall          forward                    one         copy             to the         Commanding                            Officer,               requesting                     the        Commanding                             Officer's

           comments.                            The         Reviewing                       Officer               shall         carefully                  consider                  said     grievance,                    make               a determination,

           and          notify             the        grievant                    and      the      Commanding                            Officer                 of    the      Reviewing                       Officer's                 decision              within

           ten      (10)             days            following                     receipt          of     the        grievance.



           STEP               III.

           If     the      grievance                       is still               not     satisfactorily                     adjusted,                  the       grievant              may,             not      later           than         ten    days            after

           notification                         of     the        Reviewing                       Officer's                 decision,                seek          further             review                  as follows:



           The          grievant                  shall           prepare                  a report             on     P.D.            158-15              1 (in        quintuplicate)                          setting            forth         a concise

           statement                      of     the        grievance                      and      the        results            of     the        proceedings                        at Steps                I and        II.         The       grievant                 shall

           forward                   four         copies                of        the     report          through                 official              channels                to the         Chairman,                      Personnel                     Grievance

           Board,               retaining                    one            copy          for     personal                use.          The          Board              shall         forward                  one        copy          to the         Reviewing
           Officer,                  requesting                       the         Reviewing                    Officer's                comments                       thereon.               The              Personnel                 Grievance                    Board

           shall          meet             at least               once             a month                on     a date            designated                     by      the         Chairman.                      At     each           meeting,              the

           Board              shall             consider                    all     grievances                   which,              at least              five        days          prior         to     such            meeting,               have         been

           properly                   referred                   to    the         Board.            The           grievant              may            choose               to have               the         grievant's                representatives

           present                  at the           meeting,                     at which               time         oral         and        written              statements                      may          be presented.



           The          Board               shall            carefully                    consider              said        grievance,                     make              a determination                           and         notify            the     grievant,
           the      Commanding                                    Officer                and      the      Reviewing                      Officer,                 in writing,                 of        its     decision                within            seven            days

           after          the         meeting                    at which                  the      grievance                 is considered.



           It     is understood                             and         agreed              by and              between                 the        parties             that      there         are         certain            grievable                    disputes

           which                are        of        a Department                           level         or     of    such            scope            as to make                     adjustments                        at Step              I or Step              II    of

           the       grievance                        procedure                         impracticable,                      and,        therefore,                     such          grievances                   may         be        instituted               at        Step
           III     of      the            grievance                    procedure                  by       filing           the        required               written                statement                  of the            grievance                 directly
           with           the         Chairman                         of     the        Personnel                  Grievance                      Board;              the      Chairman                       or Chainnan's                         designee                 shall

           convene                    a meeting                        of     the        Board            within            five        (5)        working                   days       following                    receipt             of     the        grievance,
            and         the          Board             shall            render              its decision                    within            five         (5)         working               days          following                    that      meeting.



            STEP               IV.

            Where                   the        grievance                     is not         satisfactorily                      adjusted                   at Step            III,     the         grievant               may           refer        the     grievance,
            not         later         than            thirty            (30)            calendar               days         after        notification                        of the         Board's                  decision,                to the         Police

            Commissioner                                   for        determination;                           and        the        Police             Commissioner                           shall            make          a determination

            within                  ten     (10)           working                      days      following                   receipt              of      the         grievance.                   This          determination                        shall          be

            made              after             appropriate                        consultation                      with         any         or     all      parties            to the            grievance,                 including                    the

            Chairman                        of       the         Board              and/or          the         Board             members;                    and         copies             shall         be sent                to the         grievant                  and

            the         Union.




                                          Benevolent                    Association                                                          - 23 -                                                      2005-             August
                Sergeants                                                                                                                                                              June         1,                                        29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 27 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Grievances                   which                affect            substantial                numbers                 of     employees                   may         be        compressed                       by         elimination                          of
          the      fourth            Step           of     the     grievance                    procedure.




          Section             5.

          At     every              step       of    these           procedures,                      the      grievant               and        the      officer          considering                       the        grievance                     shall

          work          for         a satisfactory                      adjustment.                      At      any        step,       the        Commanding                          Officer,                  the     Reviewing
          Officer,             and          the      Board              shall         have        the         right        to summon                      the     grievant              and          any         and          all     persons
          considered                   necessary                   to the            equitable                adjustment                    of     the     grievance..                    Proceedings                         shall             be

          informal.                  The          Chairman                     of the           Personnel                  Grievance                   Board           shall      take           such            steps          to        implement

          the      provisions                     concerning                    grievances                    as are            necessary                for     the     proper             and            effective                 operation                    of

          the      procedures                       provided                  for     herein.            The          Chairman                    shall         resolve          questions                    as to jurisdictional

          responsibility                       of        Commanding                         Officers                and         Reviewing                  Officers             and         shall            work             out         the

          operational                      details           of the            program.                 For         these         purposes,                the      Chairman                     shall           issue          orders               and

          instructions                     through                the        Chief         of     Department                      not       inconsistent                   with           the        provisions                      of      this         Article-



          Section              6.

          The        grievance                    procedure                    established                  hereinbefore                      is designed                  to operate                      within             the         framework

          of,    and          is not          intended                  to     abolish            or supersede,                       existing             rules         and       procedures                          providing                     for

          additional                  methods                    of redress.                 These             include,               but        are not          limited            to,       the         existing                 rights           of     a

          grievant              to     request               an interview                       with          the     Police            Commissioner.



          Section              7.

          Any          or     all     of     the         foregoing                   grievance                steps         may         be waived                   by the           written                consent                  of      both          parties.



          Section              8.

          Within              twenty                (20)         days         following                 receipt            of the           Police             Commissioner's                               Step         IV         decision,                   the

          Union             shall          have            the     right            to bring            grievances                    unresolved                  at Step            IV        to impartial                         arbitration

          pursuant                  to the          New           York              City      Collective                   Bargaining                    Law        and        the         Consolidated                             Rules            of     the
                                                                                                                                                                                                                   days'
          New          York            City          Office              of     Collective                  Bargaining.                     In     addition,               upon            ten       (10)                            written               notice

          to     the        Union,             the         City         shall        have         the       right     to bring     directly                         to arbitration                         any         dispute               between                   the
                                                                                                                       "grievance"
          parties             concerning                     any         matter            defined               as a                      herein.                             The          City           shall         commence                          such

          arbitration                  by       submitting                      a written              request              therefor              to the          Office          of       Collective                    Bargaining,                         with               a

          copy          to the             Union;             and         the        matter           shall         proceed             pursuant                 to the         Consolidated                            Rules              of       the      Office

          of     Collective                    Bargaining.



          A     permanent                      rotating              Panel            of a minimum                          of five              (5)     Arbitrators                 shall           be      established,                        drawn

          from          the         official              panel          of the            Office           of      Collective                   Bargaining,                   as agreed                   to by         both             parties.                The

          members                    of the              Panel          shall         be assigned                     on    a rotating                  basis       to arbitrate                     all     grievances                      under              this

           Section.



           The         assigned                Arbitrator                     shall        hold         a hearing                at a time                and       place        convenient                        to the             parties              and         a

           transcript                 shall          be taken                 unless            the     taking             of    a transcript                   is waived                 by     both            parties.                 The         arbitrator

           shall        attempt                to        issue       an award                   within           ten       (10)        days            after      the     completion                        of     the        hearing.




                                                                                                                                  - 24 -                                                                   - August
           Sergeants                 Benevolent                   Association                                                                                            June        1, 2005                                    29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 28 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           The          City          and       the      Union             shall         each          pay          50%          of       the      fees         and         expenses                of    the         Arbitrator                       and            of        all

           other             expenses                incidental                  to such           arbitration.                        The         costs          of     one        copy          for      each             party              and             one        copy
           for      the        Arbitrator                 of    the        transcripts                     shall         be borne               equally                by     the        parties.



           Section               9.

           In      case         of       grievances                 falling             within             Sections                  1(a)(1),          or        1(a)(2)            of     this         Article,                 the       arbitrator's

           decision,                  and        order         or award                 (if     any),          shall           be      limited             to the            application                   and          interpretation                               of     the

           collective                    bargaining                  Agreement,                    rule,            regulation,                  procedure,                       order       or job                title        specification

           involved,                     and     the      Arbitrator                    shall      not         add         to,        subtract             from,             or modify                   any         such          Agreement,                              rule,

           regulation,                     procedure,                    order         or job          title         specification.                         An Arbitrator's                              award              shall          be final                   and

           binding               and           enforceable                  in     any         appropriate                      tribunal              in        accord            with       Article                Seventy-Five                                of        the

           Civil             Practice            Law           and        Rules,              except           that        awards               as to           grievances                  concerning                       assignment                              of     the

           grievant                 to     duties         substantially                       different                  from          those          stated           in the            grievant's                   job         title         specification

           or      the        use        of    an open-competitive                                 rather                than         promotional                       examination,                       shall             be        final          and            binding
           and       enforceable                       only          to the           extent           permitted                     by     law.           An        Arbitrator               may           provide                    for        and           direct

           such          relief            as the        Arbitrator                   determines                     to be            necessary                  and         proper,          subject                 to     the          limitation                       set

           forth          above               and      any      applicable                     limitations                     of     law.



           Section                10.

           The          time          limits          contained                  in     this      Article                may          be modified                       by     mutual               agreement.                            In     the           event             that

           the      Department                         fails        to    comply                with          the        time         limits          prescribed                    herein,              the        grievance                     may                be

           advanced                      to the        next         step.



                                                                     ARTICLE                     XXI           - LINE-OF-DUTY                                        DEATH                  BENEFIT


           In      the        event            an employee                       dies         because               of     a line-of-duty                         injury           received               during                 the           actual            and

           proper              performance                      of        police          service              relating                to    the      alleged                or actual                 commission                          of        an unlawful

           act,         or     directly             resulting               from          a characteristic                             hazard              of    police            duty,          through                   no     fault             of        the

           employee's,                         a payment                   of     $25,000                  shall         be made                from             funds         other         than          those             of        the        Retirement

           System                in        addition            to     any        other          payment                   which              may           be made                as a result                  of      such            death.                   Such

           payment                    shall         be made               to the          beneficiary                      designated                      under            the     Retirement                        System                   or,        if    no

           beneficiary                        is so designated,                          to the            estate          of       the      deceased.



                                                         ARTICLE                        XXII           -    DEATH                    BENEFIT-UNUSED                                          LEAVE                     AND
                                                                                                            COMPENSATORY                                             TIME


           If      an        employee                 dies      while             employed                     by        the        City,       the        employee's                     beneficiary                       designated                          under                 the

           Retirement                         System            or,       if no         beneficiary                      is so designated,                             the     deceased's                      estate             shall           receive

           payment                    in      cash       for        the     following                      as a death                 benefit:


                                                                                                                                                                       days'
            a.                   All          unused           accrued                leave        up         to     a maximum                        of        54                   credit;


            b.                   All          unused           accrued                compensatory                             time         earned               subsequent                  to        January               1, 1971                  which                 is

                                 verifiable                by        official            Department                        records              up     to        a maximum                        of     two          hundred                    (200)               hours.




            Sergeants                                                                                                                  - 25 -                                                                  - August
                                         Benevolent             Ass0ciati0ñ                                                                                                    June        1, 2005                                        29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 29 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                       ARTICLE                     XXIII           - OPTIONAL                        WORK                  DURING                      VACATIONS


         Section               1.

         Any       employee                       may           volunteer                to work              for     one      five-day                period          during              such            employee's                     vacation
         leave.           Whether                      the      volunteer                will       be assigned                    to duty             is within                the      discretion                of    the        Department.
          If    assigned                  to duty,              the        assignment                   shall        be     at the         discretion                of     the        Department                       to        any     regular
         platoon           in        any          one          command                   for     the     entire           five-day              period.             No          employee                   shall        be discriminated
         against           in        the        application                  of     this        Section             because               the        employee               is in         the       last     year            of    service.



         Section           2.

         An employee                            who           so volunteers                     shall        be     compensated                        at the        employee's                       regular            straight-time
         rate      of     pay         for        all        work           performed                during           the      assigned                 platoon's                 regular            hours           of       work.            Except
         as otherwise                          provided                in this          Article,            all     other      provisions                     of    this         Agreement                    shall           be        applicable               to
         work           so performed.



         Section           3.

         Contributions                           under           Article            XIII         (Health             and     Welfare                  Fund)          and         Article             XIV           (Annuity                Fund)            of
         this      Agreement                        shall            not     be paid             for     work         performed                      pursuant              to this            Article.



         Section           4.

         For       the     purposes                      of     Article            XIX          (Overtime                 Travel               Guarantee)                  of     this        Agreement,                      the        command
         to which               an         employee                    is so assigned                       for     the     five-day                 period         shall         be      deemed               that          employee's
                                           command."
         "pennanent



                                                                                                ARTICLE                   XXIV             -    NO         STRIKES


         In     accord              with          applicable                     law,        neither          the     Union              nor         any      employee                   shall       induce              or engage                 in      any
         strikes,          slowdowns,                           work             stoppages,                 or mass           absenteeism,                         or induce               any        mass           resignations

         during           the        term              of     this     Agreement.



                                                                                    ARTICLE                       XXV         - BULLETIN                            BOARDS


         The       Union               may              post         notices            on      bulletin            boards          in     places             and     locations                  where             notices               usually           are
         posted           by         the        employer                   for     employees                      to read.          All         notices            shall         be      on      Union             stationery,                shall         be
         used           only         to        notify          employees                     of matters              pertaining                  to Union              affairs,               and      shall         not          contain            any
         derogatory                       or     inflammatory                           statements                 conceming                    the     City,        the         Department,                       or personnel

         employed                    by         either          entity.



                                                            ARTICLE                      XXVI           -    LABOR             MANAGEMENT                                         COMMITTEE


          Section               1.

         The        City            and         the         Union,           having              recognized                 that      cooperation                    between                  management                           and

          employees                       is indispensable                          to the          accomplishment                              of     sound         and          harmonious                       labor           relations,              shall

         jointly           maintain                      and         support             a labor-management                                    committee.




          Sergeants                 Beacvdcat                   Association                                                   - 26 -                                 June             1, 2005        - August
                                                                                                                                                                                                                             29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 30 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section             2.

          The       labor-management                                    committee                       shall           consider                and         may              recommend                      to     the       Police

          Commissioner                              changes             in        the       working                conditions                    of        the        employees,                     including,                     but       not       limited                to,
          the      following                      subjects:             the           adequate                 levels           of    police               coverage                   to     ensure              the     safety              of     employees

          on     duty;           and          excusal              policy             for      employees                       appearing                   in        court           after      the        midnight                    tour.           Matters

          subject            to        the        grievance                 procedure                   shall           not     be     appropriate                           items           for      consideration                          by        the

          labor-management                                    committee.



          Section             3.

          The       labor-management                                    committee                        shall          consist            of        six     members                       who        shall            serve           for     the       term             of

          this     Agreement.                            The         Union               shall       designate                  three           members                       and       the         Police            Commissioner                             shall

          designate                three            members.                      Vacancies                    shall           be filled               by        the         appointing                    party         for        the       balance               of       the

          term         to    be         served.               Each          member                  may           designate                 one            alternate.                  The          committee                       shall         select            a

          chairman                 from             among             its        members                  at each              meeting.                    The             chairmanship                       of       the        committee                    shall

          alternate               between                  members                    designated                       by     the     Police               Commissioner                              and         the     members                       designated

          by     the        Union.                 A      quorum                 shall         consist             of       a majority                  of the               total      membership                           of      a committee.                            A
          committee                     shall           make          its     recommendations                                   to the               Police             Commissioner                             in writing.



          At     the        request                of     either        the           Police            Department                     or the              S.B.A.,               a representative                              of      the        Mayor's

          Office            of     Labor                Relations                 will       sit     in     on         the     Labor             Management                             Committee.



          Section             4.
          The       labor-management                                    committee                         shall         meet          at the            call          of      either          the      Union             members                       or the            City
          members                  at times                mutually                   agreeable                   to    both         parties.                   At      least         one          week          in     advance                   of    a meeting

          the      party           calling              the      meeting                  shall         provide                to the           other            party,              a written              agenda                of      matters             to        be

          discussed.                     Minutes                shall            be      kept        and          copies             supplied                to        all      members                of        the     committee.




                                                                             ARTICLE                       XXVII                - RADIO                     MOTOR                       PATROL


          In     recognition                       of     the      f-mdings                  and        conclusions       in the Report                                         of the             Impasse               Panel,              dated            October
                                                                                                                  Sergeants'
          3,     1980,            in     BCB             Case         No.          I-145-79,               the                  Benevolent                                                 Association                    of the              Police

          Department                         of     the       City          of New               York            (the         "SBA")                  and        the         City          of New             York             (the          "City")            hereby

          mutually                 agree            that        the     following                       safeguards                   and         clarifications                         are         necessary                  to      alleviate              the

          impact             of        solo         supervisory                       patrol         on        the          safety         of     Sergeants                     and          that     the        following                     shall

          constitute                   the        agreement                  of        the       parties:



                              1. Trigger                   Points.

                              Solo           supervisory                     patrols                (whether                  voluntary                    or involuntary)                           shall         not         be assigned                     unless
                                                        point"
                             the         "trigger                                  of       two-man                    RMP's           for           the        precinct               and          tour      shall          have            been            met.         The
                             current                trigger           points                shall         be      those          now            in     effect              under           Operations                    Order               85.       Such             trigger

                             points                may          be    increased                    by      the         City,         but        shall           not        be    decreased                   during                 the      term        of        the

                              contract                  except              on     mutual               consent.




                                                                Associa*ien                                                           - 27 -                                     June                            - August
           Sergeants                   Benevolent                                                                                                                                              1, 2005                                    29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 31 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      Only        marked                  RMP                  cars         made             up     of two             uniformed                   Police            Officers                 actively                 assigned                   to

                      regular           precinct                 patrol                for        the        particular                precinct            and        tour          shall         be     counted                   towards

                      reaching                the     trigger                   point            number.                   Once         the     trigger              points            are      reached                   at the            beginning                       of

                      the      tour,          a supervisor                            may         be assigned                        to solo         supervisory                     patrol            only          if     a Police                  Officer                is

                      actually            assigned                        to    perform                  and        will        perfonn               solo        patrol          in      an      RMP            car         at the
                      commencement                                   of        that     tour            in that          precinct              pursuant               to Operations                           Order               85        as now                in

                      effect,          except              on         the         second                platoon.                A      supervisor                 may         be       assigned                 to        solo         supervisory
                      patrol           during             the         second                 platoon                once         the        trigger          point          for      the       particular                    precinct                 has          been

                      reached            at the            beginning                         of        the     tour,        even            if there           are no          Police             Officers                   assigned                  to        solo
                      patrol.           If,     at any                time            during              a tour,           however,                 the       number               of      two-man                   RMP               cars          on         active

                      street       patrol             falls           below                 the         trigger          point          for     the particular                      precinct                  and         tour          except               as        a

                      result       of         meals            and             other          temporary                     situations,                 solo         supervisory                   patrol                 shall        be

                      immediately                      suspended                            for        the     remainder                    of the         tour       and         the        patrol            supervisor                      shall             be

                      provided                 an operator                           before             resuming                 supervisory                      patrol.           Except              on the              second                platoon,
                      solo       supervisory                          patrol            shall            be        suspended                  if all       RMP           cars          assigned                to         solo         patrol              by
                      Police           Officers                 in         that        precinct                pursuant                 to Operations                       Order            85       as now                in     effect             have

                      been        taken             out        of         service                during             that       tour.



                      The       provisions                      of         this        paragraph                    are        subject          to paragraph                        7 below.



                      2.     Equipment                     and             Training.

                      The       City          shall            supply                 and         equip            supervisors                  on solo               patrol           with        operational                          portable

                      radios,           and         shotguns,                         with             adequate             training             in the           use       and          care      of         that         weapon.

                      Adequate                  training                   shall            be         a condition                   precedent               to      assignment.



                      The        training              to be               given             to        supervisors                    for     solo       supervisory                     patrol           shall             be the             same               as

                      that      received                  by         Police             Officers                   and         shall        include             instructions                    that          supervisors                      on          solo

                      supervisory                     patrol                   are     to act            prudently                   under        all      circumstances,                          are         not         expected                   to     place

                      themselves                     in    peril                or     unnecessarily                        jeopardize                   their        safety             pending                arrival                of    backup
                      personnel                 and,            if        required                 by        the     circumstances                         on      the      scene            at that            time,             shall         await

                      assistance                 without                       immediately                         taking             action.           Shotgun                training                will      be given                    first          to

                      volunteers                    and         then,                only         if     staffing              problems                should            develop,                 would              other             Sergeants                       be

                      requested                 to        go         through                 this         training.                  The      Department                     will         consult              with           the           SBA            on

                      training                procedures                         before                their        implementation.                             In    addition,                 the      Department                            will

                      investigate                    and         alleviate                    any         problems              of which    they presently    are or should                                                                 become
                                                                                                                              "dead"
                      aware            concerning                          defective                     radios            or           areas affecting    supervisors   on                                                             solo

                      supervisory                     patrol.



                       3. Volunteers.

                       All      solo          supervisory                            patrols             shall         first         be filled           on       a volunteer                   basis,           and             involuntary
                       assignments                        shall                be made                  only        if no        volunteers                  are      available.                   Volunteers                          shall          be        limited

                       to      those          Sergeants                        who           are        assigned                to     supervise                precinct               patrol          on       each             tour        in       each

                       particular                precinct.




          Sergeants          Benevolent                Association                                                                   - 28 -                              June                           - August                  29. 2011
                                                                                                                                                                                     1, 2005
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 32 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                        4.    Solo           Response.

                        Solo         patrol           supervisors                    shall            not      be dispatched                         or respond                   as primary                     response                    units,             and

                        shall         not      be dispatched                        or respond                      as back-up                      units         except           in     emergencies                            when              no        other

                        back-up               RMP               is available.                    In     emergencies                       when              no      other         back-up                 RMP              unit         is available,

                        other         RMP             units           on     low-priority                     jobs         will         be dispatched                          before          a solo             supervisor                        is

                        dispatched                   and         RMP           units           on      meal          or        otherwise                   temporarily                  out         of        service             shall            be

                        dispatched                   before             a solo         supervisor                      is dispatched                        if the        RMP            units            can         be      called               back          into

                        service              expeditiously.



                        5.    Familiarity                      With          Precinct.

                        A     supervisor                   not        familiar            with           the        precinct              or area             which             he      is assigned                     to       patrol             shall            be

                        provided               with             an operator.                     Familiarity                     with          the        assigned              precinct                 or     area         shall           require                 the

                        Supervisor                    to have               had      a minimum                       of        three          (3)     months                  served          in     the        precinct                and             to    have

                        engaged                in     thirty          (30)        tours          of     supervisory                    patrol               in the        precinct                 in     the        twelve                 (12)         month
                                                                                                                                  "tour"
                        period          preceding                     the      assignment.                          Each                             to     be counted                  for        the        purpose                  of

                        familiarization                          with         the    precinct                  shall         be       at least             four         (4)     hours          in        duration                of     supervisory
                        patrol         performed                      in     an RPM                   car.      The            system               for     recording                  time         on        supervisory                         patrol

                        tours         will          be developed                     by        the       Department                       in        consultation                   with        the            SBA.



                        6.    Multi-Precinct                          Supervisory                       Patrol.

                        A     supervisor                   assigned                 to patrol                more          than          one         precinct             shall         be provided                          with            an

                        operator.



                        7.    Unusual                 Conditions.

                        In     the     event              of     an unusual                  condition                    occurring,                  the         Commanding                            Officer              shall           have

                        authority               to        assign           a Police              Officer             as operator                      of     a supervisor's                         vehicle                on     a given                    tour.         If

                        such         condition                   continues                 for        more           than         one         week,           a report               with          recommendations                                       shall          be

                        forwarded                    to the           Chief          of    Patrol.



                        When            solo          RMP             for      Police            Officers                 is suspended                       due         to an unusual                         condition,                     the

                        Commanding                              Officer           shall          automatically                          suspend               solo        supervisory                         patrol.             In        addition,

                        Commanding                              Officers            are reminded                          that         the      conditions                    affecting                 solo         supervisory                         patrol

                        are      such          that        they         have         the       authority                  to      declare             an unusual                   condition                    for        the        suspension                      of

                        solo         supervisory                      patrol         without                 having              to     suspend               solo            patrol        for         Police             Officers.



                        8. Joint              Committee.

                        The          parties           shall          establish                a joint          Labor-Management                                         Committee                       on      Safety,               consisting                     of

                        equal          representatives                            of the            City        and        of      the        SBA,           to consider                    and          recommend                          changes                  in

                        the      program                   of     solo        supervisory                      patrol,            including                  trigger            point         numbers.                       That            Cornmittee

                        shall         meet            at the          request             of     the         City       or       the     SBA,               but     not        more           frequently                     than           every             six

                        months,                except              on       mutual             consent.

                        The          Department                       will        provide               to     the        SBA           all     relevant                reports           and           statistics               compiled                      in     the

                        Department                         on the            subject             of     solo         RMP,              as they              become               available,                   with         the         sole

                         exception                   of        high-level              confidential                       analyses                  used          for     planning                 purposes.




            Sergeants         Benevolent                  Assaciatica                                                          - 29 -                                   June              - August
                                                                                                                                                                                  1, 2005                                    29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 33 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                            9. Benefit          Protection.

                            Supervisors            shall      not      be in       any        way         penalized,                  deemed          to have            assumed           the    risk        or     denied
                         retirement             or other           benefits            by    virtue         of     their       having              volunteered             for     or been          assigned               to
                            solo     supervisory             patrol.



                                                                           ARTICLE                    XXVIII               -   NO WAlVER


          Except            as otherwise              provided           in this            Agreement,                the      failure         to enforce                any     provision             of    this
          Agreement                 shall    not      be    deemed             a waiver             thereof.               This        Agreement              is not           intended          and        shall        not
          be     construed             as a waiver            of    any        right        or benefit             to which                employees               are    entitled         by     law.



                                                                       ARTICLE                    XXIX           - SAVINGS                    CLAUSE


          If   any     provision             of the        Agreement               is found               to be invalid,                   such       invalidity           shall     not        impair         the

          validity           and     enforceability                of the        remaining                provisions                  of    this     Agreement.




                                                        ARTICLE                  XXX              - FINANCIAL                         EMERGENCY                          ACT


          The        provisions             of this        Agreement               are       subjeet         to     applicable                provisions             of    law       including              the      New
          York         State        Financial          Emergency                 Act        for     the     City      of New                York,        as amended.



                                                                                       ARTICLE                    XXXI            -   TERM


          The        term      of    this    Agreement                 shall      commence                   on     June          1, 2005            and    shall        expire       at midnight                   on
          August            29,     2011.




           Sergeants              Benevolent                                                                 - 30 -                                                        - August
                                                    A--eci:'ª^:                                                                                     June    1, 2005                          29, 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 34 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                             IN    WITNESS                WHEREOF,            the   parties      have      executed       this     Agreement        on

          the    day     and      year     first    above       written.




                                                                                         SERGEANTS'
          CITY         OF    NEW YORK                                                                                 BENEVOLENT
                                                                                         ASSOCIATION                    OF THE         CITY    OF
                                                                                         NEW        YORK,         INC.




          BY                                                                             BY
                            ES F. HANLEY                                                       EDWARD            MULLINS
                  Commissioner                                                                 President

                 Labor         Relations




          APPROVED                  AS      TO FORM:




          BY
                  Corporation              C       nsel


          DATE           SUBMITTED                   TO     THE
          FINANCIAL                  CONTROL                BOARD:
                                                                                                            OFFICEOF          LABOR      RELATIONS

                                                                                                                      REGISTRATION

                                                                                              OFFICIAL                                          CONTRACT
          UNIT:          SERGEANTS


          TERM:           June       1, 2005        to August         29,   2011




                                                                                              NO:                                                         DATE:

                                                                                              1401                &                            as        1s   20ts




           Scrgeants         Benev.,lent           Asseda*ien                                                          June      L 2005 - Ammut      29. 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 35 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                               THE            CITY         OF NEW YORK


                                                                    OFFICEOFLABORRELATIONS
                                                           40           Rector               Street,               New          York,          NY           10006-1                      705
                                                                                                        http://nyc.gov/olr



      JAMES     F. H ANLEY
      Commissioner
      MARGARET              M. CONNOR
      Fi rst Deputy        Comnissioner




          Sergeant              Edward           Mullins
          President

          Sergeants               Benevolent               Association

          35       Worth          Street

          New         York,         N.Y.         10013



          Re:       SBA          Agreement                for     the     period

                   June         1, 2005        to    August             29,    2011



          Dear        Sergeant             Mullins:



                     This         is to reflect            that     the       Impasse               Panel's        Report        and      Recommendations                           in     OCB
          case       #I-198-89               increased             the        number           of     appearances              required        by        certain         Sergeants              as

          follows:



                      Each         employee            promoted                 to Sergeant                  on    or after      July     1, 1990           shall       be required                  to

          work        three         (3)      additional            tours        per     year         beyond          the     number        required              for    a similarly

           situated             incumbent             Sergeant.               Effective              July       1, 1995,       as a result          of     the      1992-95

           collective             bargaining               agreement,                 each      employee                  promoted        to   Sergeant                on     or   after       July
           1,      1990,        after      serving         five     (5)        years      in    the         rank     of    Sergeant,        shall        work          the    same

           number               of tours       per     year        as a similarly                    situated        incumbent            Sergeant               who         was    promoted

           prior      to     July         1, 1990.




           Very         truly       yours,




           James           F.    Hanley




            Sergeants             Ber.crater.t         Amaciation                                                                              h-         1 9nnc         _ A nn-w              Q      An
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 36 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                       THE        CITY          OFNEWYORK

                                                                             OFFICEOF                                   LABOR                      RELATIONS
                                                                    40           Rector              Street,            New            York,           NY        10006-1                     705
                                                                                                               http://nyc.gov/olr



       JAMES                F. HANLEY
       Commissioner
       MARGAREr                     M. CONNOR
       First    Deputy         Comnissioner




               Sergeant             Edward                Mullins

               President

               Sergeants              Benevolent                    Association

               35     Worth           Street

               New          York,       N.Y.              10013



               Re:      SBA          Agreement                  for      the       period

                      June          1, 2005          to     August               29,    2011



               Dear         Sergeant            Mullins:



                            This      is to     confirm               our        mutual           understanding                and     agreement              regarding            Article         XII

               of     the     above         Agreement.                      If    the        stabilization         fund        referred          to does       not   have          sufficient

               monies              to maintain               the      then         current          level      of health         insurance            benefits       provided                under

               GHI-CBP/Blue                          Cross          plan,         payroll          deductions           in     the    appropriate             amounts          shall         be

               taken         from       employees                    and         retirees         enrolled        in    such        plan     unless      agreement             is reached                on

               a program               wide          basis          to take            the    needed         monies          from      the     contributions              to   the     welfare

               fund         provided            in    Article            XIII          of the       above       Agreement.




               Very         truly      yours,




                        es F.        Hanley




               AGREED                  AND            ACCEPTED                           ON BEHALF                     OF THE              SBA




                                   Edward            Mullins,               SBA          President




                                                                                                                                                      1----    = anar          •             .--     ----
                Sergeants            Benevolent               Assr.dr.nc.a
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 37 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                         THE           CITY           OF NEW YORK


                                                                               OFFICEOFLABORRELATIONS
                                                                    40          Rector              Street,                   New                York,              NY         10006-1               705
                                                                                                                 http://nyc.gov/olr



       JAMES      F. HANLEY
       Commissioner
       MARGARET                  M. CONNOR
      First    Deputy           Commissioner




              Sergeant                Edward            Mullins
              President

              Sergeants                Benevolent                  Association

              35     Worth             Street
              New          York,         N.Y.           10013



              Re:      SBA            Agreement                   for     the     period         June           1, 2005           to August                  29,        2011



              Dear         Sergeant               Mullins:



              This         is    to     confirm              our         mutual          understanding                        and       agreement     regarding                        the         method       of
                                                                                                                                               "pensionability"
              calculation                 of      the        20         and       25     years           of     service             for    the                                               of     longevity
              adjustments                    pursuant               to        Article       VIII,             Section             1(c)         of     the        Agreement.            The         following
              categories                of      service             for       purposes              of        computing                  the         20     or     25     year     pensionability               of

              longevity                differential               payments               shall       be        as follows:


                           - laid-off            police           time          which       has      been            purchased                 for        pension         credit
                           - prior                     uniformed                  service
                                          City
                           - prior        State         service            credited          under             the     pension             law            as uniformed             service.



              The          following               category                of     service           shall        be     considered                        police         service      for     purposes          of

              computing                  the      25     year           pensionability                   of    longevity              differential                  payment:


                           - prior                                                               trainee             time.
                                           City        service,            including


              If     the     above           conforms               to your             understanding,                       please         execute                the    signature         line     below.



                                                                                                                              e          truly        yo            ,


                                                                                                                             ames          F. Hanley



              AGREED                     AND            ACCEPTED                        ON BEHALF                        OF THE                     SBA




               Edward              Mullins,              SBA            President




               Sergeants               Benevolent             Asssciatism                                                                                          June    1, 2005    - August          29. 2011
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 38 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                 THE            CITY       OF NEW YORK


                                                                          OFFICEOFLABORRELATIONS
                                                                  40         Rector            Street,               New           York,             NY           10006-1                705
                                                                                                          http://nyc.go            v/olr



      JAMES           F. HANLEY
      Commi ssioner
      MARGARET                   M. CONNOR
      Fi rst Deputy         Comnissioner




          Sergeant               Edward             Mullins
          President

          Sergeants                Benevolent                    Association

          35     Worth             Street

          New          York,           N.Y.           10013



          Re:      SBA            Agreement                  for       the      period

                 June            1, 2005to            August              29,     2011



          Dear         Sergeant               Mullins:



          This        is to       confirm             our        mutual          understanding                 and      agreement            that     the     Sergeants            Benevolent

          Association                    (SBA)           has         accepted            and   agreed          to be bound            by     the     terms         of the        December             1,
          2000         to        May        31,     2003             SBA        Agreement.               It    is understood               that      up     to $25         per     each      active
                                                                                                                                                             Fund"
          employee                per       year      to be          allocated           as a "Civil            Legal      Representation                                  by the        employer

          is     subject            to      further              discussions.              The        contributions                which          are       provided             could      be      for
          benefits               other         than         civil         legal       representation                    expenses           and       if     so,      are    subject          to     the

          employer's                   agreement.



          These             funds           shall           be       administered                by      the      applicable               welfare           fund;         they       are     to     be
          maintained                   in   a separate                 account           and   shall      not     be commingled                     with      other        monies         received

          by     the     welfare              fund.



          Very         truly        yours,




               ames         F.    Hanley




           so,,,anw               m..,,J.n             e A       -     -4-a - -
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 39 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                THE         CFTY          OF NEW YORK


                                                                     OFFICE                         OF             LABOR                         RELATIONS
                                                            40          Rector               Street,               New           York,                 NY        10006-1                  705
                                                                                                         http://nyc.gov/olr



      JAMES        F. HANLEY
      Commissioner
      MARGARET              M. CONNOR
      FTrst Deputy       Commissioner




          Sergeant            Edward              Mullins
          President

          Sergeants             Benevolent                  Association

          35     Worth          Street

          New       York,            N.Y.           10013



          Re:     SBA          Agreement                   for    the     period

                 June         1, 2005          to     August            29,    2011



          Dear       Sergeant               Mullins:



                   The                      and     the     SBA          recognize                         pursuant           to Administrative                          Code         Section       12-
                               City                                                             that,

          127,     the        City       is obligated               to pay          for     the    cost       of   line     of     duty         injury       prescription                drugs          for

          SBA        members.                 The       parties          further          recognize             that   a significant                   number            of   SBA        members

          have      utilized           the        SBA       Health            and     Welfare            Fund      to pay        for    these          prescription              drugs        without

          reimbursement                      by     the     City.       The         SBA         agrees      to waive             any    and       all     claims          retroactively             and

          prospectively                     against         the     City        for       the     reimbursement                    of     the      cost         of     line      of   duty      injury
          prescription                drugs.



                    Ifthe        above            confonns              to your           understanding,                  please        execute           the        signature         line     below.



          Ve          truly      yours,




            ames         F.    Hanley


          AGREED                     AND          ACCEPTED                      ON BEHALF                       OF     SBA




           Edward             Mullins,              SBA          President




                                                                                                                                                   -
           Sergeants            Benevolent                Association
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 40 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                THE         CITY           OF NEW YORK

                                                                      OFFICEOF                                      LABOR                      RELATIONS
                                                           40          Rector              Street,                  New          York,             NY         1 0006-1               705
                                                                                                        http://nyc.gov/olr



       JAMES         F. HANLEY
       Commi ssioner
       MARGARET               M. CONNOR
       M rst Dqmty       Commissioner




           Sergeant           Edward             Mullins
          President

           Sergeants            Benevolent                 Association
           35    Worth          Street

          New        York,        N.Y.           10013



          Re:      SBA         Agreement                 for     the     period
                     June       1, 2005           to    August           29,       2011


          Dear       Sergeant             Mullins:



                    This        is to confirm                  that                    negotiations                 for    the     successor        agreement                 to this        2005-
                                                                       during
          2011       agreement              the        parties         shall     negotiate              theissueofincreasingthe                              City's      contribution                to

          the      SBA         Health        and         Welfare               Fund        as    the       first     issue       to   be   addressed.                  The    issues          to   be

           negotiated            shall      include             the    intent         ofthe          parties        to equalize          the    City's         total     contribution                to

          the      SBA        Health        and         Welfare             Fund         with        the    total     contributions                made        by      the    City      to    other

          health         and       welfare              funds          on       behalf          of      other        employees             and       that        the         SBA     shall         be

           responsible             for     the     cost         of    such       increased              contributions.



                     If the      above       conforms                  to your         understanding,                     please      execute       thesignaturelinebelow.



           Ve         truly      yours,




             ames        F. Hanley



           AGREED                AND         ACCEPTED                          ON BEHALF                        OF        SBA




           Edward             Mullins,           SBA           President




                                                                                                                                               -         -    - - - -
            Sergeants          Benevolent              Associatinn
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 41 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                                           THE             CITY       OFNEW                   YORK

                                                                             OFFICEOFLABORRELATIONS
                                                                  40             Rector                  Street,               New             York,            NY              10006-1                   705
                                                                                                                    http://nyc.gov/olr



     JAMES      F. HANLEY
      Commissioner
      MARGARET               M.      CONNOR
     Fi rst Deputy        Commissioner




         Sergeant              Edward                   Mullins
         President

         Sergeants                  Benevolent                    Association
         35      Worth              Street
         New        York,             New           York              10013


         Re:      SBA          Agreement                        for        the    period             of    June         1, 2005            to August            29,         2011



         Dear        Sergeant                    Mullins:



                          The             City      and         the        Sergeants                Benevolent                    Association             ("SBA")                  acknowledge                     that

         an      Administrative                          Law          Judge          of    the           New         York          State     Public           Employment                      Relations

         Board          in     Case              No.      DR-119                  (dated            May           3, 2007)          held       that     the     subject               of    duty       charts,           as

         outlined              in     l(d)         of     Chapter                 143     of     the        Unconsolidated                      Laws,          is a prohibited                       subject         of

         bargaining.                      The          City       and        PBA          are        appealing               that     determination                   and          other        unions            have

         been        granted                permission                     by PERB                  to     file     amicus           briefs.



                          The             parties           agree           to    continue                in      status      quo      pending           a final             and       binding           decision

          on     that     issue             by      PERB              or     a court           of     competent                jurisdiction,              and         all       appeals             thereto,        on

          the     legal        challenges                     to that            decision.                 In     the      event      the      determination                     in        DR-119          that

          duty      charts             are        a prohibited                    subject            of        bargaining             is affirmed,              the         parties          will      jointly
          support            legislation                   to     ameliorate                   the        effect        of the       decision.



                          If        the      above            conforms                  to your             understanding,                     please         execute              the      signature             line

          below.



                                                                                                                                             Very       truly       yours,




                                                                                                                                                ames      F. Hanley



          AGREED                      AND              ACCEPTED                         ON BEHALF                            OF SBA




           Edward              Mullins,                  SBA           President




                                                                                                                                                                *           *    ^^^~
           Sergeants                Benevolent                  Association
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 42 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                                 THE        CITY          OF NEW YORK

                                                                          OFFICEOF                                 LABOR                       RELATIONS
                                                                40         Rector              Street,             New            York,            NY      10006-1                   705
                                                                                                         http://nyc.gov/olr



       JAMES      F. HANLEY
       Commissioner
       MARGARET             M.     CONNOR
       FirstDquty         Commissioner




           Sergeant            Edward             Mullins
           President

           Sergeants             Benevolent                    Association

           35     Worth          Street

           New       York,         New        York              10013



           Re:      SBA         Agreement                     for    the       period

                     June        1, 2005           to     August               29,      2011



           Dear      Sergeant              Mullins:



                          This        is to       confinn                the     understanding               between              the   City       of New          York        ("City")
           and      the    Sergeants               Benevolent                    Association              ("SBA")             regarding            Sergeants           assigned           to
           Special        Assignment                      ("SA")               or as Supervisors                  of    Detective             Squads       ("SDS").



                          Effective            August                    1, 2007,        the    City      shall        increase         the    current       number            of

           budgeted             positions               for         SA     and       SDS       assignments               by   4.92%           of the     current           SBA

           bargaining              unit.



                          If    the       above          conforms                to your         understanding,                   please       execute           the   signature           line

           below.



                                                                                                                               V           truly    yours,


                                                                                                                                                             .

                                                                                                                                  ames         F. Hanley



            AGREED                AND          ACCEPTED                              ON BEHALF                 OF        SBA




            Edward             Mullins,           SBA               President




            Sergeants            Benevolent              Assadatiss                                                                             June     1.1004        -   A
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 43 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                                                           THE        CITY         OF NEW Y ORK


                                                                       OFFICEOF                              LABOR                         RELATIONS
                                                            40          Rector           Street,             New           York,                    NY        10006-1                 705
                                                                                                   http://nyc.go               v/olr



      JAMES         F. HANLEY
      Comrrissioner
      MARGARET                 M. CONNOR
      RrstDRputy          Commissioner




          Sergeant              Edward            Mullins

          President

          Sergeants              Benevolent                 Association

          35      Worth          Street

          New       York,          New           York           10013



          Re:      SBA          Agreement                 for     the    period

                    June         1, 2005           to     August           29,    2011



          Dear       Sergeant                Mullins:



                          If    another           uniformed                collective        bargaining             unit        has      an adjustment                        made     to their

          salary      schedule                  through          the     collective        bargaining              or arbitration                    process             or   otherwise

          during          the     time          period          covering          June     1, 2005       through            August                  29,   2011,          which        results

          in    a greater             percentage                wage       increase,        then,      at the       SBA's              request,           this         agreement          will

          be      reopened             for      the      purposes           of negotiating             the    effect           of that          adjustment                - through             the

          final      steps        of      the     bargaining               process.



                          If    the       above          conforms            to your       understanding,                  please          execute               the      signature        line

          below.


                                                                                                                           V            truly         yours,


                                                                                                                                                                   .

                                                                                                                           James          F. Hanley



           AGREED                 AND             ACCEPTED                       ON BEHALF               OF     SBA




           Edward              Mullins,            SBA          President




                                                                                                                                                '         -      - -·-
           Sergeants             Benevolent              A=seeiation
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 44 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020


                                                                                               THE       CITY        OF NEW                    YORK

                                                                    OFFICE0F                                  LABOR                         RELATIONS
                                                            40          Rector            Street,             New              York,            NY          10006-1              705
                                                                                                      http://nyc.gov/olr



       JAMES           F. HANLEY
       Commissioner
       MARGARET               M.CONNOR
       Fi rst Dqmty       Commissioner




           Sergeant              Edward          Mullins

           President

           Sergeants              Benevolent               Association

           35     Worth           Street

           New         York,           New      York            10013



           Re:         SBA       Agreement                for     the    period

                       June       1, 2005         to August               29,     2011



           Dear         Sergeant             Mullins:



           There         shall         be    a labor-management                          committee             established             to      study        the   equipment

           needs         of    first        responders,            including             but    not      limited      to,      to the       equipping              of   all    members

           with        powered-air                gas     masks.



           If    the    above           conforms            to your         understanding,                  please         execute          the       signature         line    below.



                                                                                                                           V           truly      yours,




                                                                                                                            James        F. Hanley



           AGREED                  AND           ACCEPTED                    ON BEHALF                      OF SBA




           Edward              Mullins,           SBA           President




                                                                                                                                               T---     *   maar                         ----
            Sergeants             Benevolent            Association
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 45 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                                                           THE       CITY           OF      NEW            YORK

                                                 OFFICEOFLABORRELATIONS
                                           40          Rector              Street,            New          York,           NY        10006-1705
                                                                                       http://nye.gov/olr


       JAMES     F. HANLEY
       Commissioner
       MARGARET      M. CONNOR
       First Deputy Commissimer




            March       30,       2009




            Edward         D.     Mullins,              President
            Sergeants            Benevolent                Association
            35     Worth         Street
            New      York.         NY        10013


                                      RE:          SBA           Agrcemeñt                  covering          the       period        from       2005        through            2011


            Dear     Mr.        Mullins:


            This     is to confirm                our      mutual            understanding                  and     agreement             regarding            the     above       Agreement.


                      - Effective                the     first               of the         month                            ratification            of this      Agreement              a pilot
                                                                     day                                  following
            program             concerning               Patrol        Guide         Procedures              205-01          and      205-45         will      be established.


                           This     pilot        program              will     be implemented                      subject          to the    following              terms:


                           a.              The         pilot      program            will     provide            that    eligible        employees,             who          request     sick      leave        for
                                           an injury    or illness,    shall no longer                                  be subject           to home           visitation         and    confinement,
                                           outside   the hours      of the employee's                                    regularly           scheduled           tour        of d uty,    except
                                           where           the       convalescence                  for    the    injury       or illness           requires          home       confinement               in
                                           the     opinion             of the        Department's                 Medical            Division,         after     consultation            with       the
                                           employee's                  personal             physician.


                           b.              The         following             employees               are not        eligible         to participate             in the        program:



                                            1)                 Any     Employee                who        is designated              as "chronic             sick".

                                            2)                 Any     Employee                who        is on modified                assignment,
                                            3)                 Any     Employee                who        is on dismissal                probation,
                                            4)                 Any      Employee               who        is on suspension.


                           c.               The        initial        phase      of the        pilot       program           will      run    for     a period          of    15 months.
                                            Provided              however,             that     in the       event         the initial        phase         of the      pilot     program          is
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 46 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

             Edward     D. Mullins
             March    30. 2009
             Page 2




                                       deemed           to be successful,                                                  the     annualized              average               sick     leave            usage        for        the
                                                                                                      whereby
                                       entire     SBA           bargaining                     unit     in the             15 month              period       is less        than         the         designated

                                       absence          rate      plus             10%,         the     pilot       program               will     automatically                    be extended                    until         the
                                       end      of this        contract                 term.          If the       second             phase       of the         pilot      program                  is successful,

                                       whereby           the      annualized                     average             sick        leave         usage       for     the     entire             SBA          bargaining
                                       unit     in the         second              phase            of the      pilot        program              is less        than       the     designated                  absence
                                       rate,     plus      10%          the        parties            will      meet         to discuss             implementing                        the     pilot         program              on
                                       a permanent                basis.

                                                                                                                                                                                              rate"
                         d.          1)             For        purposes                  of this            agreement              the "designated                    absence                              is the
                                                    average                 lost        days,         including             both        line      of duty          and      non-line                  of duty          sick

                                                    leave,            per        member                of    service             in the       SBA         bargaining               unit         for       March          1,
                                                    2008         through                  February              28,        2009,        which          equals        8.85          days          per      year.


                                     2)            The          Department,                         on the         first     day        of each           month,          will      review                Sergeant

                                                    availability                    for       the     preceding                  365     days.         In the       event          that         Sergeant             average
                                                    sick        leave            for      the       entire   SBA                 bargaining            unit       exceeds               the      designated
                                                    absence                 rate        for     the  preceding                    365      day      period         by      more           than          10%,       the
                                                    previous                 Patrol            Guide    home                 visitation            and      confinement                       policies          will        be
                                                    placed             into         effect          the      following              day.          Such      procedures                   will         remain           in
                                                    effect            for     the        remainder                of the          month.            Provided              however,                  the     Police
                                                    Commissioner                              in his         own       discretion                may      permit          the      new          procedures                  to
                                                    remain              in effect.


                                       3)           The         following                     month          another             review          of sick         leave       usage              for     the     preceding
                                                        365      days            will         occur.          When           a monthly              review           results            in a return               to a level
                                                                                                                                                 rate"
                                                        at or below                     the     "designated                  absence                     plus           10%         the       Department                    will
                                                        resume              the        new       visitation                and     confinement                   procedures                   the      following              day
                                                        (the     second                 day      of the         month).


            If the    above      accords         with          your         understanding,                       please           execute           the     signature              line         below.


             Very     truly   yours,


                                            .


             James      F. Hanley




             AGREED           AND ACCEPTED                              ON BEHALF                               OF THE                 SBA.


             BY:

                                                    Edward                  D.      Mullins
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 47 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 48 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                     -    2018"
                                       "2011                          Sergeants            Benevolent               Association                   Memorandum                    of
                                                                               Agreement                 ("SBA           MOA")



         MEMORANDUM                               OF       AGREEMENT                          made        this             ay of February,                             2015,         ("2011       -     2018
         Sergeants           Benevolent              Association              Memorandum                       of Agreement")                     by    and         between       the     Sergeañts
         Benevolent             Association                ("the     Union")            and      the     City     of New              York        ("the       Employer");


                                                                                          WITNESSETH


         WHEREAS,                     the        undersigned               parties        desire          to     enter         into      collective                  bargaining           agreements,
         including           this     SBA         MO2         and     agreements                 successor              to    the      existing           unit        agreement           expiring             on
         August        29,     2011,        to cover          the     employees                represented              by    the      Union           ("Employees");                   and



         WHEREAS,                   the     undersigned              parties          intend       by     this   SBA         MOA         to cover             all    cost-related             matters      and
         to incorporate               the    terms         of this     SBA       MOA            into     the     Successor             Unit        Agreement,


         NOW,         THEREFORE,                           it is jointly         agreed          as follows:


         Section        1.             Term.


                      The       term        of    the     Successor            Unit      Agreement                 shall       be     August            30,      2011        through          August           29,
         2018,       eighty-four             (84)        months       from       the     expiration              date        of the     Predecessor                   Unit     Agreement.




         Section2.                     Continuation                 of Terms.


                      All      terms         of     the      Predecessor                Unit           Agrccment              shall          be    continued                 except       as     modified
         pursuant           to this     SBA         MOA.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 49 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Section     3.           Prohibition         of Further         Cost-Related                Demands.


                    No party        to this     SBA     MOA          shall     make        further     cost-related            demands         during     the   term     of this
         SBA    MOA.




          Section   4.            General       Wage        Increase


                    a.    The      general      increases,         effective          as indicated,         shall       be:



                          (i)          Effective        August          30,    2011,       Employees            shall       receive     a rate     increase      of    1.0%.



                          (ii)         Effective        February             28,   2013,      Employees             shall     receive        an additional       rate
                                       increase        of    1.0%.



                          (iii)        Effective        February             28,   2014,      Employees             shall     receive        an additional       rate
                                       increase        of    1.0%.



                          (iv)         Effective        February             28,   2015,      Employees             shall     receive        an additional       rate
                                       increase        of    1.0%.



                          (v)          Effective        February             29,   2016,      Employees             shall     receive        an additional       rate
                                       increase        of    1.5%.



                          (vi)         Effective        March          30,    2017,        Employees         shall       receive        an
                                       additional           rate   increase        of   2.5%.



                          (vii)        Effective        March          30,    2018,        Employees         shall       receive        an additional         rate    increase
                                       of    3.0%.




                                                                                              2
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 50 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                     b.     The       increases           provided              for    in this          Section              4 a. shall         be calculated                 as follows:




                            (i)            the     increases              in    Section           4a.     (i)       shall      be    based         upon         the      base     rates        (which         shall

                                           include            salary       or incremental                        schedules)              in    effect       on August             29,        2011.




                            (ii)           the     increases             in     Section         4a.      (ii)        shall      be based            upon        the      base        rates      (which        shall

                                           include            salary       or incremental                        schedules)              in    effect       on February                27,     2013.




                            (iii)          the     increases             in     Section         4a.      (iii)         shall    be based               upon      the     base        rates      (which        shall

                                           include            salary       or incremental                        schedules)              in    effect       on February                27,     2014.




                            (iv)           the     increases             in     Section         4a.      (iv)          shall    be based            upon         the     base        rates      (which        shall

                                           include            salary          or incremental                     schedules)              in    effect       on February                27,     2015.




                            (v)            the     increases              in    Section         4a.       (v)        shall      be based            upon        the      base        rates      (which        shall

                                           include             salary         or incremental                     schedules)              in    effect       on February                28,     2016.




                            (vi)           the     increases             in     Section         4a.      (vi)          shall    be based               upon      the     base        rates      (which        shall

                                           include             salary         or incremental                     schedules)              in    effect       on March             29,     2017.




                            (vii)          the     increases             in     Section         4a.      (vii)         shall     be based               upon     the     base        rates      (which        shall

                                           include             salary         or incremental                     schedules)              in    effect       on March             29,     2018.




                      c.    The       increases           provided              in this        Section              4 shall         be    applied           to the       base     rates        and      salary
                            grades        fixed         for     the     applicable             title.




          Section      5.            Longevity                Payments



                      Longevity           payments               will      be     increased              with          the     increases           listed        in    Section          4a.     (iv)-(vii).




          Section      6.            Health        Savings              and     Welfare           Fund              Contributions


                      The           May       5,    2014              Letter          Agreement                     regarding                 health           savings           and          welfare         fund

          contributions             between         the       City      ofNew           York        and          the     Municipal              Labor          Committee,               will      be attached

          as an     Appendix,             and      is   deemed             part       of   this         SBA          MOA         and          incorporated               in    the       Successor               Unit

         Agreement.




                                                                                                                3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 51 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section            7.              Welfare              Fund              Contributions


                         Effective                  May           1, 2015,                    welfare              fund         contributions                         for         both         active          and         retirees            will       be

         decreased                by      $200           per     annum.




          Section            8.              Terminal                  Leave               Lump             Sum          Payment


                         The            resolution               of         the         Board          of     Estimate                   of     the         City         of    New             York           dated        June          27,      1957,
          states       the        following:


                         Members                    of     the        Force              shall          be     granted                   terminal              leave           with         pay         upon          retirement                 not      to
                         exceed              one         month              for         every          ten     years            of       service,            pro-rated                   for        a fractional                 part         thereof
                        provided,                   however,                     that      no        terminal              leave           shall        be granted                    to an            employee                 against          whom
                         departmental                          disciplinary                     charges                 are pending.


                          Effective                  May               1,        2015,           the         parties             agree               that          such           employees                    as     described                 in      the
         Resolution                  above           and         are            entitled         to      paymeñt                 and          who           are      members                   of      the      Union            shall         now        be
          entitled           to voluntarily                      choose                 the     option             of     a one-time                   lump           sum          payment               as their            terminal                 leave
         benefit         in       lieu       of    their         current                terminal              leave            benefit           prior         to        retirement.                   Such          payments                 shall       be
         made         as soon               as practicable                        after        retirement.


                         In       the       event         that         a change                 in     legislation                is needed                   to     effectuate                 this     agreement,                    the      parties

          agree       to jointly              support                 the        necessary               legislation                 to implement                           the     terms            of this         Section             8.




          Section            9.              Retiree             Health                 Sub-Committee


                         There            shall          be a sub-committee                                  with         representatives                          of both            the      City          and     the     Union             to meet
          and      discuss              issues           of     health              coverage                 for        employees                    who           retire         prior         to     the      age        of     55      and         have
         health        benefits              coverage                  from             another              employer.                    The        parties             shall       share           in the          savings            generated.
          The        parties            may         agree             to         expand              their         discussion                   of     issues             regarding                  retiree          health            subject           to
         mutual          agreement.




          Section            10.             Exchange                      of     Work           Days          (Mutuals)


                         Effective                 the        date         of ratification                     of this           Agreemeñt,                        the        Department                     shall     implement                  a
         Pilot       Program                for     twelve                 (12)         months              that        will     permit              sergeants                 of the          same           assigned             command

         performing                    similar           duties             to     exchange                  tours         voluntarily                  when             there        is no          interference                 with         police
          service        and         provided                  that        the      program                  does         not     generate                  any      FLSA                overtime.              This        Pilot         Program
         is subject               to the          following                 provisions:


                         1.         Sergeants                  are      not        permitted                  to perform                   two         consecutive                    tours.(e.g.                perform               duty       on     a
                                    third         platoon              followed                 by      a first           platoon).



                         2.         The       exchanged                         tours         may       be on the                 same           calendar                 day       or on           different           calendar               days

                                    (including                  RDOs).




                                                                                                                                     4
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 52 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      3.        The      mutual            must         be completed                         within          one        FLSA             cycle.          (Tours              cannot             be exchanged

                                from         different            FLSA            cycles).



                      4.        The      mutual            tour      itself         cannot              generate               overtime.               A    sergeant                 may          receive             pre-tour            or
                                post-tour            overtime,                but      not      overtime                 for     performing                     the      mutual               tour          (including             a
                                mutual           tour      on       a RDO).



                      5.        Both         sergeants            must          be qualified                    to perform                  the       necessary                    duty.


                      6.        All      mutual           requests            must           be submitted                      at least           five      (5)        days          in    advance               and        approved

                                by     the     Commanding                       Officer.              Requests                 for      a mutual                will         not     be unreasonably                             denied.


                      7.        Once         a mutud              has     been           approved                   by   the         Conisianding                        Officer,               both         sergeants             are
                                scheduled                to work          the       mutual              tour.


                      8.        An absence                 on the         first        tour        of     a mutual               does         not        void          the     second             mutual              tour.        (The
                                sergeant            is still        scheduled                 to perform                 the         second            mutual             tour).



                      9.        There         is no       Administrative                        Sick           on     a mutual               tour.         (Sergeant                    must       report            Regular

                                Sick).


                      10. Detective                     Rescheduling                     Rules            are triggered                     by    an absence                       on      a mutual             tour         and

                                permits          the      Department                     to reschedule                       any        sergeant            without                 24     hour             notice         or the
                                payment             of     contractual                 overtime                 to cover             the      mutual              tour         on       any       sergeant's                 scheduled
                                work         day.




          S_ection        11.          Annual             Leave           Donation                 Program


                      A.        The       City      of New            York           and        the          Sergeants               Benevolent                    Association,                        in     order        to assist
                                uniformed                members               of the          service              in the           rank        of    sergeant                who          have            exhausted              all
                                available            leave          and       need        to take              a prolonged                   absence               from            duty          due        to the         medical

                                emergency                 of an immediate                            family           member,              have   agreed    to implement      a Pilot
                                                                                                                                        Program,"
                                Program             entitled          "Annual                 Leave             Donation                               which    shall  expire   on August

                                29,    2018.          Sergeants               who         anticipate                  using          a significant                     amount               of    leave          to resolve
                                issues        caused           by     a major             illness              or medical                condition                 of     an immediate                          family
                                member,             may         apply.          The          Pilot        Program                will       be        sponsored                by         the     Department.



                     B.     All       sergeants             are      eligible            to participate                      as donors                or recipients.                       Donations                  of     accrued
                            annual            leave        must         be made               in      full      day       increments                     and      will         be debited                    from          the    donor's
                            annual            leave        balance             after         review             of the          form         and         credited              to the            annual          leave           bank        as
                            full       days.        Only          accrued            annual              vacation               leave        may           be     donated.                 Lost         time,         chart        days,
                            terminal             leave,         or any            time        which             is not          vacation              is not           eligible             for      this       program.               All

                            donations               of     accrued             annual           leave           are      voluntary.                   Donations                    cannot            be directed                  to a
                            particular              sergeant.             Donations                     will        be included                  in a pool               of        annual          leave         to be




                                                                                                                         5
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 53 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                             dispersed              by a joint                   Labor/Management                                 panel.         Donations                  into       the       "Annual            Leave
                                                    Program"
                             Donation                                            are      not        permitted                in the      calendar              year        of      a sergeant's                separation

                             from          the     Department,                      and         any         such       donations                shall         be retroactively                     withdrawn                 and

                             returned             to the             individual.



                    C.       A     sergeant               must         have         donated                 at least          one       vacation              day     to the           pool       to be eligible                   for        a

                             disbursement                       during            the      life         of the        Pilot       Program.                A    sergeant              may         donate           a maximum

                             of five         vacation                 days         per      calendar                 year.        A     sergeant           may         receive             a maximum

                             disbursement                       equal            to one           year's            vacation            time      that        would          be accrued                  by     the     sergeant

                             in the         same          year.            In    cases          of      extreme           hardship,              the       Labor/Management                                 Panel         may
                                                                                                                                                                       Program"
                             waive          the      required                   donation              to the          "Annual             Leave           Donation                                        prior        to a

                             disbursement,                       as well            as, the             maximum                   disbursement                   and        donation              limits.



                    D.       All  decisions                     concerning                  the         implementation                         of the         "Annual               Leave          Donation
                             Program"
                                                         and     the        eligibility                 of the        donor/donee                  will        be mutually                    agreed          upon          by     the

                             Labor/Management                                    panel.           All       decisions              must                             with         IRS       Revenue                                 90-
                                                                                                                                                comply                                                          Ruling
                             29.      The         decisions                 of the         Labor/Management                                   panel       are       final        and       not     subject            to review,

                             appeal          or any             grievance                 procedures.                   The           Labor/Management                              panel         shall         consist          of

                             four         members,                   two        members                 each         from         the     SBA           and     the        Department.                   A    majority              vote

                             is necessary                  to receive                   a disbursement                         from       the     program.


                                                                                                            Program"
                    E.       This         "Annual               Leave             Donation                                            shall     only          be implemented                       in accordance                       with

                             IRS          Revenue               Ruling             90-29             and       as required                by     law.




          Section        12.              Coordination                      of     Shifts            with       Suouses               and/or          Registered                 Domestic                Partners



                       In    an effort             to     assist           sergeants                 who        are     experiencing                    child        care/family                  issues          and       have          a

          member            of the        department                   who         is either                their      spouse            or a registered                    domestic              partner,            the

          Department               shall         upon          ratification                of this            Agreement                  implement                  a Pilot          Program              for     twelve              (12)
          months         that      will     permit              sergeants                to request                  a change            of tour          within            their       assigned              command                    or

          request      transfer            to a command                           with       an opening                   on their             desired           tour.        Sergeants                 requesting               said

          accommodations                     must              submit            a UF        49         to their         commanding                       officer           detailing             the     reasons            for      the

          accommodation                     for      a tour            change             within             their      ceilliiiaiid            or submit                  a UF        57 to their              commanding
          officer      for      submission                 to the           Personnel                   Bureau           detailing              the      reasons            for      the      accommodation.                             The

          sergeant's            request           will         not     be unreasonably                              denied.




                                                                                                                              6
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 54 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          Section          13.               Fair      Labor         Standards               Act         Issues


                      Whereby,           the        parties         intend          to prevent             potential                  future        claims            under          the        federal          Fair         Labor

          Standards              Act      ("FL         SA"),         the        parties      hereby              agree            as follows:


                 I.       Right         to     Schedule              Chart          Time



                          (a)                The      NYPD            shall         have        the      right        to       schedule             employee                  chart           time        in order            to
                          prevent             sergeants             from          exceeding               the     FLSA                overtime                threshold             in        a 28-day            cycle.             This
                          provision                 does      not     waive          any        rights         the        NYPD              has        to schedule                 chart        time         in the        absence
                          of     an agreement.



                          (b)                The      Union           agrees         to withdraw,                     with         prejudice,                 the       following               cases           and/or         actions:

                          Chart         Time          Improper                  Practice          Petition            (BCB-4086-14).


            II.           Staggered                 Tours



                          (a)                The      NYPD            shall         have        the      right        to       stagger            the     scheduled                 starting              and     finishing
                          times         of     sergeants             in     order         to prevent              sergeants                  from         performing                  off-the-clock                     work
                          before         the        scheduled               beginning               of their              tour.       This        provision               does           not     waive           any       rights           the
                          NYPD               has     to alter         starting            and      finishing               times           in the         absence             of    an agreement.



                          (b)                Sergeants              are     not      permitted              to perform                     any      work            before         their         scheduled                starting
                          time         or after           their      scheduled              finishing                time         without               the     prior      approval                  of     a superior
                          officer.


          III.            Off-Duty                 Work



                          (a)                Sergeants              assigned              to Detective                    Track            Commands,                    as defined                in Administrative

                          Guide          Procedure                  320-35           and     Operations                     Order           No.         19 of 2011,                 shall        receive           a stipend                 of
                          $705         per      year        as compensation                        for     up        to    one        and        one-half             (1.5)        hours             of work            each         week
                          performed                  off-duty             via     phone,          e-mail,            text,        or in          any      other         manner.                The        election             of

                          compensatory                      time       is not         available             for       off-duty               work.



                          (b)                No      sergeant             assigned           to Detective                      Track           Commands                    shall         spend            more       than            one
                          and      one-half               (1.5)      hours          per     week          on      off-duty                 work         without            the      prior         approval               of    a
                          superior             officer.             In the        event         this     limit        is exceeded                       under        circumstances                        that     made              it
                          impossible                 to     obtain         prior      approval               (e.g.,          as a result                of    an emergency),                          the       sergeant             must
                          so notify             a superior                officer         within          24 hours                thereafter.



                          (c)                No      sergeant             assigned           to     any        non-Detective                        Track            Command                    shall        spend            any         time

                          on     off-duty             work          without           the       prior      approval                   of    a superior               officer.            If    a sergeant               assigned                 to
                          a non-Detective                         Track          Command                 is contacted                      off-duty            by       a superior               officer          such
                          approval              is presumed.



                          (d)                Time          spent      receiving              notifications                     will        not     qualify              as off-duty                  work        under             this
                          section.




                                                                                                                           7
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 55 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




          IV.         Definition                of a Su                erior         Officer


                                                                                                                                                            officer"
                                       For          purposes                 of these          paragraphs,                     a "superior                                      shall        mean         a person
                      superior              to that          sergeant                in that        sergeant's                     chain       of     command.


           V.         Resolution                    of Dis           utes



                      (a)              All          claims           arising           from         the      application                    of the         matters              described            in paragraphs

                      II(b)         and      III,     above,                alleging           violations                of the            federal          Fair        Labor          Standards                Act    involving
                      claims           of     off-duty               work           or pre         or post-shift                    work,           and      all        other       claims          involving               the
                      interpretation                     or application                      of these            paragraphs,                       shall     be subject                 to the          Agreement's
                      grievance                and        arbitration                  procedure                 as the            Anal,       binding,             sole         and     exclusive                remedy            for
                      such          violations,              and            employees               covered              by         this     Agreement                     shall       not    file       suit     or seek           relief
                      in      any     other          forum.             The         parties         will      take        all        steps         necessary                  to ensure           that      claims          within
                      the       scope         of this           paragraph                   are resolved                 pursuant                  to and          in     accordance                 with       the     grievance
                      and       arbitration                provision                  of the        collective                 bargaining                   agreement.



                      (b)              Arbitrators                     shall        apply          applicable                 law          as it would              be applied,                   and     shall       have        such
                      powers              as would                be        exercised,             by      the     appropriate                      court       in rendering                  decisions               on the
                      claims           covered               by      paragraph                 V(a),         above.



                      (c)              The          claims             subject             to resolution                 in        accordance                with          paragraph               V(a),         above,           shall
                      not       be arbitrated                   by      way           of    a group           grievance.                     All      claims             between             a member                 and     the

                      Department                     must         be        decided            individually.



                      (d)              The          arbitrator                shall        have       no      authority                or jurisdiction                        to process,               conduct,            or rule
                      upon          any       group          grievances,                     or to         consolidate                 any          individual                claims         in    one       proceeding
                      absent          mutual              consent              of the          parties           hereto.




         V.           Prohibition                   on    Use          in      Anv         Proceeding


                                       Other             than        the       up     to     1.5    hours          per         week          of      off-duty             work          described               in paragraph

                      III(a),         nothing             contained                   in paragraph                 III        shall         be used           in        any     proceeding                  to establish             the

                      compensability                         of time             worked.




         Section       14.             Conditions                      of     Pa       ment.


                      The        general             wage          increases                provided              for         in     Section           4 of the               SBA       MOA          shall        be payable                 as
         soon      as practicable                   upon          execution                 of the         SBA       MOA               and         after     the         effective           date        of such        increases.




                                                                                                                          8
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 56 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




         Section         15.          Approval               of Agreements.


                      This       SBA         MOA             and     the    successor            unit     agreement            are      subject      to   approval        in   accordance
         with      applicable           law.




         Section         16.          Incorporation                   of   Certain         Provisions          into     Other          Agreements.


                      All      applicable               provisions           of     this    SBA         MOA     shall     be     incorporated             into    the   Successor       Unit
         Agreement.




         Section         17.          Savings            Clause.


                      In the         event       that     any       provision          ofthis      SBA        MO2       is found         to be invalid,          such    invalidity    shall
         not    impair         the    validity          and        enforceability               of the    remaining           provisions           of this       SBA    MOA.




         WHEREFORE,                          we    have         hereunto            set our       hands       and     seals     this     _   day     of   February        2015.


         FOR       THE         CITY          OF    NEW YORK



         By:
                      ROBERT                 W.     LINN
                      Commissioner                      of    Labor        Relations




         FOR       THE         SERGEANTS                       BENEVOLENT                        ASSOCIATION




         By:
                      EDWARD                   MULLINS
                      President




                                                                                                          9
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 57 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020

                                                      OFFICE                            OFLABORRELATIONS
                                                                          40   Rector     Street,          New York,        N.Y.         10006-1705
                                                                                                            nyc.gov/olr




        ROBERT     W. LINN                                                                                                                                    MAYRA E. BELL
                                                                                                                                                              GeneralCounsel
        Commissioner
                                                                                                                                                              CHRIS BERNER
        RENEE    CAMPION                                                                                                                                      Chiefof Staff
        First Deputy Commissioner                                                                                                                             GEORGETTE GESTELY
                                                                                                                                                              Director,EmployeeBeneñtsProgram
        CLAIRE LEVITT
        Deputy Commissioner
         Health Care Cost Management




                                                                                                                                 Februarya%                     2015




           Edward           D.     Mullins,           President

           Sergeants              Benevolent             Association
           31     Worth          Street
           New       York,         NY         10013


                           RE:      SBA          MOA          for    the       period     August             30,   2011     to August                   29,     2018


           Dear      Mr.      Mullins:


                                                                            parties'
                           This      letter       confirms          the                   mutual           understanding                 that     the     Sergeants           Benevolent

           Association              ("SBA"),             in    adopting          the    May         5, 2014        Letter    Agreement                   regarding            health      savings

           and      welfare         fund        contributions               between       the       City      of New        York          and      the        Municipal         Labor

           Committee               ("MLC"),              does       not     waive       any    rights        the    SBA     has          regarding             future     MLC          Agreements,
           or any       rights        the      SBA       has    to negotiate             any    healthcare             or welfare               fund     matters          in future

           bargaining              with       the   City       of New          York.


                           If the         above       accords         with       your    understanding,                 kindly           execute         the      signature        line    provided

           below.




                                                                                                                    Sin            ly,




                                                                                                                    ROBERT                 W.     LINN




           ACCEPTED                         ND AGREED                     ON BE                LF     OF SBA




                           Edward             Mullins,         SBA         President
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 58 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020
     .
 .



                                                                                 THE       CITf      OF NEW YORK


                                                              OFFICEOFLABORRELATIONS
                                                        40       Rector          Street,          New      York,        NY      10006-1705
                                                                                      http://nyc.gov/olr


         ROBERT    W. UN N
         Comminioner




             May      5, 2014


             Harry     Nespoli
             Chair,     Municipal             Labor          Committee
             125 Barclay          Street
             New York,          NY      10007



             Dear     Mr.    Nespoli:

                                                      parties'                                                                                                  ·
             This     is to confirm            the                      mutual    understauding            concerning        the following        issues:


             1.      Unless  otherwise  agreed to by the parties, the Welfare     Fund contribution     will remain
             caneant  for the length of the successor  unit agreements,               the $65    funded   from the
                                                                          including
             Stabilization        Fund         pursuant           to the 2005         Health       Benefits      Agreement         between       the City     of New
             York      and the Municipal                     Labor       Committee.


             2.           Effective       July 1, 2014, the Stabhtian      Fund shall convey    $1 Billion to the City of New
             York      to be used        to support  wage increases   and other economic   items for the current  round of
             collective     bargaining                (for     the period       up to and including  fiscal year 2018).   Up to an additional
             total    amount    of$150               million         will    be available over the four year period   from the Stabilization
             Fund      for the welfare               funds,       the allocation           of which     shall      be determined        by the parties.   Thereafter,
             $ 60 million         per year            will      be available        from     the Stabilization           Fund     for the welfare    funds, the
             allocation       of which           shall         be determined           by the parties.


             3.           If the parties             decide       to engage        in a centralized           purchase       of Prescription       Drugs,     and
             savings        and efHciencies                   are identified       therefrom,         there     shall   not be any reduction           in welfare      fund
             contributions.


             4.           There       shall     be a joint           committee         formed       that will      engage       in a process     to select    an
             independent          healthcare                 actuary,       and any other        mutually    agreed upon            additional      outside    expeitise,
             to develop         an accotating                  system       to measure         and calculate    savings.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 59 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




           5.           The MLC               agrees        to generate              cumulative           healthcare        savings         of S3.4      billion         over    the
           course      of Fiscal          Years         2015        through          2018,       said savings          to be exclusive             of the monies                referenced
           in Paragraph             2 above           and    generated              in the individual            fiscal     years     as follows:         (i) $400 million                   in
           Fiscal     Year      2015;         (ii)    $700         million      in Fiscal          Year      2016;      (iii) $1 billion           in Fiscal Year 2017;                   (iv)
           $1.3     billion     in Fiscal            Year       2018;         and     (v) for every fiscal              year thereafter,             the savings           on a
           citywide         basis    in health           care costs            shall     continue  on a recurring                   basis.     At    the conclusion                 of Fiscal
           Year  2018,          the parties            shall       calculate          the saviñgs           realized     during       the prior         four-year          period.        In
           the event that the MLC                        has generated                 more       than    $3.4    billion     in cumulative              healthcare             savings

           during   the four-year    period, as determined     by the jointly   selected    healthcare                                                        actuary,  up to the
           first $365 million     of such additional   savings   shall be credited     proportionately                                                          to each union as a
           one-time    lump sum pensionable    bonus payment     for its members.      Should    the union desire to use
           these  funds for other purposes,  the parties shall negotiate     in good faith to attempt      to agree on an
           appropriate    attemative use. Any additional  savings    generated    for the four-year    period   beyond  the
           first    $365      million         will     be shared           equally   with the City                   and the MLC             for    the same purposes                  and
           subject      to the same             procedure               as the first $365 million.                     Additional       savings          beyond           S1.3 billion            in
           FY 2018 that carry                   over        into     FY       2019      shall     be subject         to negotiations           between               the parties.


           6.           The      following    initiatives are among                               those     that the MLC            and the City              could       consider        in
           their    joint     efforts    to meet the aforementioned                                    annual    and four-year         cumulative                savings         figures:
           minimum            premium,               self-insurance,                dependent           eligibility    verification           audits,         the capping           of the
           HIP      HMO rate, the capping                           ofthe       Senior          Care    rate,     the equalization           formula,           marketing           plans,
           Medicare           Advantage,               and the more                 effective      delivery       of health         care.




           7.           Dispute          Resolution


                               a.       In the event               of any dispute   under this agreement,                            the parties             shall     meet     and confer
                                        in an attempt                to resolve the dispute.  If the parties                          cannot         resolve          the dispute,          such
                                        dispute         shall       be referred             to Arbitrator        Martin       F. Scheinman               for resolution.
                               b.       Such         dispute        shall      be resolved             within    90 days.
                               c.       The  arbitrator      shall have                     the authority        to impose          interim         relief      that     is consistent
                                                    parties'
                                        with the                intent.
                               d.       The     arbitrator            shall     have      the authority    to meet             with     the parties             at such       times     as the
                                        arbitrator          determines               is appropriate     to enforce             the terms            of this      agreement.
                               e.       If the parties              are unable              to agree      on the independent                health      care actuary  described
                                        above,         the arbitrator               shall     select     the impartial        health        care     actuary  to be retained    by
                                        the parties.
                               f.       The parties             shall        share     the costs         for the arbitrator           and the        actuary           the arbitrator
                                        selects.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 60 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                      If the above        accords    with    your   understanding       and agreement,   kindly   execute   the signature
           line   provided.




                      Sincerely,




                      Robert       W. Linn
                      Commissioner




           Agreed     and Accepted           on behalf      of the Municipal        Labor   Com±nee




           BY:

                      Harry    Nespoli,      Chair




                                                                                3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 61 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 62 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020




                                                                            MEMORANDUM                                       OF          AGREEMENT


                        WHEREAS,                         the    City          of    New           York          ("City")             and         the        Sergeants             Benevolent               Association                      of


         the    City      of    New          York,             Inc.         ("SBA")              have          negotiated                  a Collective                 Bargaining                  Agreement                  for        the


         term      August             30,         2011          through               August                 29,      2018           ('2011-2018                     Agreement')                    as     described                   in       a


         Memorandum                    of Agreement                          dated          February                 24,     2015;          and



                        WHEREAS,                         the      2011-2018                  Agreemcat                       provides                 for     an     aññüãl            lump         sum        stipend            in      the


         amõüñt          of     $705         per         year         to     be    paid          to     Sergeants                 assigned              to     Detective               Track        Commands                    for         up


         to one         and     one     half         hours            of     work       each            week          performed                  off        duty;     and



                        WHEREAS,                         as issue            has      arisen            as to the            efficacy             of        making         the        payment         in a lump                sum          as


         opposed              to on    a bi-weekly                     basis;


                        IT     IS HEREBY                        AGREED                    as follows:


                         1.             Effective                 as soon             as practicable,                         the         $705          stipend            payable             to    Sergeants


         assigned             to Detective                 Track             Commands,                       as defined               in Administrative                           Guide         Procedures,                will           be


         paid      on    a bi-        weekly              basis            calculated                 by     dividing              the      annual            stipend            by      the    ñümber           of      bi-



         weekly          pay      periods                in the        calendar             year.


                         2.             As        soon          as practicable,                       the     City         will      pay,        in a lump            sum          payment,              the    pro-rated


         $705      stipend            to Sergeañts                     assigned                  to Detective                     Track      Com.maads                     for     the     period         from        May            1,


         2015      to the        date        of     implementation                          of        the     bi-weekly               stipend               payment          described              in paragraph                     1



         above.


                         3.             The          $705         stipend             for        Sergeants                 assigned              to     Detective                Track         Commands               described


                                                                                                            Sergeañts'
         in this        agreement                 will     be counted                   in the                                      regular             salary       for     the       purpose            of the


         calculation             of    the        FLSA            overtime              rate.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                3    1:20-cv-05441-KPF Document 10-4 Filed 07/17/20 Page 63 of 63
                                                                     RECEIVED  NYSCEF: 07/14/2020
                                 \




                       4.             The        City         will         recalculate              and         pay         Sergeants              assigned            to      Detective            Track


         Commands               for     any     and     all          FLSA         overtime            worked             from      May          1, 2015       to the          implementation



         date     of   the     bi-weekly           stipend            payment             described         in paragraph                      1 above,      applying            the    stipend        as



         part     of   the     regular        salary       for       the     purpose         of   calcuting                 the    FLSA           overtime            rate.



                       5.             The        parties             agree        that      these         payments                are         included          in      a     member's              annual


         compensation                 for    pension          calculation                purposes,         consistent              with        applicable            law.


                       6.             The      SBA         agrees          that     this     resolves           all     issues        concerning             the      exclusion          of   the     $705



         stipend       from       the       overtime        eatentation              for     Sergeants                assigned          to the      Detective           Track         Commands               as


         defined        in the        Administrative                  Guide         Procedures.




         Dated:        April                  , 2016                                                  SER               ANTS              B     NEVOLE                  T ASSOCIATION


                                                                                     By:


                                                                                                      Edward            Mullins,              President



         Dated:        April      __3_         , 2016                                                 THE                TY           F    NEW Y




                                                                                                      Robert           W.     Linn,


                                                                                                      Commissioner                    of       Labor      Relations




                                                                                                            2
